Exhibit 10.1

UNITED STATES BANKRUPTCY COURT SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x : In re: : : : : : :
Chapter 11 Aegerion Pharmaceuticals, Inc., et al.,1 Case No. 19-11632 (MG)
Debtors. (Jointly Administered)
-------------------------------------------------------x DEBTORS’ FIRST AMENDED
JOINT CHAPTER 11 PLAN Dated: New York, New York July [_], 2019 WILLKIE FARR &
GALLAGHER LLP Counsel for the Debtors and Debtors in Possession 787 Seventh
Avenue New York, New York 10019 (212) 728-8000 1 The Debtors in these chapter 11
cases and the last four digits of each Debtor’s federal taxpayer identification
number are Aegerion Pharmaceuticals, Inc. (0116), and Aegerion Pharmaceuticals
Holdings, Inc. (1331). The Debtors’ executive headquarters are located at 245
First Street, Riverview II, 18th Floor, Cambridge, MA 02142.

GRAPHIC [g128141kei001.gif]

 



TABLE OF CONTENTS INTRODUCTION
...........................................................................................................................1
ARTICLE I. DEFINITIONS AND
INTERPRETATION...............................................................1
ARTICLE II. CERTAIN INTER-CREDITOR AND INTER-DEBTOR
ISSUES......................19 2.1. 2.2. 2.3. Settlement of Certain
Inter-Creditor Issues.
..........................................................19 Formation of Debtor
Group for Convenience Purposes. .......................................19
Intercompany Claims and Intercompany Interests.
...............................................20 ARTICLE III. DIP CLAIMS,
ADMINISTRATIVE EXPENSE CLAIMS, FEE CLAIMS, U.S. TRUSTEE FEES AND PRIORITY TAX
CLAIMS ...............20 3.1. 3.2. 3.3. 3.4. 3.5. DIP
Claims.............................................................................................................21
Administrative Expense
Claims.............................................................................21
Fee Claims.
............................................................................................................23
U.S. Trustee Fees.
..................................................................................................24
Priority Tax
Claims................................................................................................24
ARTICLE IV. CLASSIFICATION OF CLAIMS AND INTERESTS
.......................................24 4.1. 4.2. 4.3. 4.4. Classification of
Claims and
Interests....................................................................24
Unimpaired Classes of
Claims...............................................................................25
Impaired Classes of Claims.
..................................................................................25
Separate Classification of Other Secured Claims.
.................................................26 ARTICLE V. TREATMENT OF
CLAIMS AND INTERESTS .................................................26 5.1.
5.2. 5.3. 5.4. 5.5. 5.6. 5.7. 5.8. 5.9. Priority Non-Tax Claims (Class 1).
.......................................................................26 Other
Secured Claims (Class 2).
............................................................................26
Bridge Loan Claims (Class
3)................................................................................27
Novelion Intercompany Loan Claims (Class
4).....................................................28 Government Settlement
Claims (Class 5)..............................................................28
Ongoing Trade Claims (Class
6A).........................................................................29
Other General Unsecured Claims (Class 6B).
.......................................................29 Existing Securities
Law Claims (Class
7)..............................................................30 Existing
Interests (Class 8).
...................................................................................30
ARTICLE VI. ACCEPTANCE OR REJECTION OF THE PLAN; EFFECT OF REJECTION BY ONE OR
MORE CLASSES OF CLAIMS OR
INTERESTS......................................................................................................30
6.1. 6.2. Class Acceptance
Requirement..............................................................................30
Tabulation of Votes on a Non-Consolidated
Basis................................................30 i

GRAPHIC [g128141kei002.gif]

 



6.3. Confirmation Pursuant to Section 1129(b) of the Bankruptcy Code or
“Cramdown.”
.....................................................................................................30
Elimination of Vacant Classes.
..............................................................................31
Voting Classes; Deemed Acceptance by Non-Voting Classes.
.............................31 Confirmation of All Cases.
....................................................................................31
6.4. 6.5. 6.6. ARTICLE VII. MEANS FOR
IMPLEMENTATION.................................................................31
7.1. 7.2. 7.3. 7.4. 7.5. 7.6. Non-Substantive Consolidation.
............................................................................31
Plan Funding Transaction.
.....................................................................................32
Rights Offering.
.....................................................................................................32
Plan Funding.
.........................................................................................................33
New Term Loan Facility; New Convertibles Notes.
.............................................33 Authorization, Issuance and
Delivery of Plan Securities by the Plan Investor.
.................................................................................................................33
Continued Corporate Existence and Vesting of Assets.
........................................35 Cancellation of Existing Securities
and Agreements. ............................................36 Boards.
...................................................................................................................37
Management...........................................................................................................37
Corporate
Action....................................................................................................37
Ad Hoc Group Fee Claim.
.....................................................................................38
Payment of Convertible Notes Trustee
Fees..........................................................38 Comprehensive
Settlement of Claims and Controversies......................................38
Additional Transactions Authorized Under This
Plan...........................................39 Shared Services
Agreements..................................................................................39
Acceptable..............................................................................................................39
7.7. 7.8. 7.9. 7.10. 7.11. 7.12. 7.13. 7.14. 7.15. 7.16. 7.17. ARTICLE VIII.
DISTRIBUTIONS.............................................................................................39
8.1. 8.2. 8.3. 8.4. 8.5. 8.6. 8.7. 8.8. 8.9. 8.10. 8.11. 8.12. 8.13. 8.14. 8.15.
8.16. 8.17.
Distributions...........................................................................................................39
No Postpetition Interest on Claims.
.......................................................................39 Date
of
Distributions..............................................................................................40
Distribution Record Date.
......................................................................................40
Disbursing Agent.
..................................................................................................40
Delivery of Distributions in
General......................................................................41
Delivery of Distributions on Convertible Notes
Claims........................................41 Unclaimed Property.
..............................................................................................42
Satisfaction of Claims.
...........................................................................................42
Manner of Payment Under
Plan.............................................................................43
Fractional Shares; De Minimis Cash Distributions.
..............................................43 Distributions on Account of
Allowed Claims Only...............................................43 No
Distribution in Excess of Amount of Allowed
Claim......................................43 Exemption from Securities
Laws...........................................................................43
Setoffs and
Recoupments.......................................................................................44
Withholding and Reporting Requirements.
...........................................................44 Hart-Scott Rodino
Antitrust Improvements Act.
...................................................45 ii

GRAPHIC [g128141kei003.gif]

 



ARTICLE IX. PROCEDURES FOR RESOLVING CLAIMS
...................................................45 9.1. 9.2. 9.3. 9.4. Claims
Process.
......................................................................................................45
Amendment to Claims.
..........................................................................................45
Disputed
Claims.....................................................................................................46
Estimation of
Claims..............................................................................................46
ARTICLE X. EXECUTORY CONTRACTS AND UNEXPIRED LEASES
.............................46 10.1. 10.2. General Treatment.
................................................................................................46
Claims Based on Rejection of Executory Contracts or Unexpired
Leases.....................................................................................................................47
Cure of Defaults for Assumed Executory Contracts and Unexpired
Leases.....................................................................................................................47
Effect of Confirmation Order on Assumption, Assumption and Assignment, and
Rejection.
...................................................................................48
Modifications, Amendments, Supplements, Restatements, or Other Agreements.
...........................................................................................................49
Compensation and Benefit
Programs.....................................................................49
10.3. 10.4. 10.5. 10.6. ARTICLE XI. CONDITIONS PRECEDENT TO CONSUMMATION OF THE
PLAN...........50 11.1. 11.2. 11.3. Conditions Precedent to the Effective Date.
..........................................................50 Satisfaction and
Waiver of Conditions Precedent.
................................................51 Effect of Failure of
Conditions.
.............................................................................51
ARTICLE XII. EFFECT OF CONFIRMATION
........................................................................52 12.1.
12.2. 12.3. 12.4. 12.5. 12.6. 12.7. 12.8. 12.9. 12.10. Binding Effect.
.......................................................................................................52
Discharge of Claims Against and Interests in the Debtors.
...................................52 Term of Pre-Confirmation Injunctions or
Stays. ...................................................52 Injunction Against
Interference with the Plan.
......................................................52 Injunction.
..............................................................................................................53
Releases..................................................................................................................54
Exculpation and Limitation of Liability.
...............................................................57 Injunction
Related to Releases and
Exculpation....................................................58 Retention of
Causes of Action/Reservation of Rights.
..........................................58 Indemnification Obligations.
.................................................................................58
ARTICLE XIII. RETENTION OF JURISDICTION
..................................................................59 ARTICLE
XIV. MISCELLANEOUS PROVISIONS
.................................................................60 14.1. 14.2.
14.3. 14.4. 14.5. Exemption from Certain Transfer Taxes.
..............................................................60 Retiree
Benefits......................................................................................................61
Dissolution of Creditors’
Committee.....................................................................61
Termination of Professionals.
................................................................................61
Amendments.
.........................................................................................................61
iii

GRAPHIC [g128141kei004.gif]

 



14.6. 14.7. 14.8. 14.9. 14.10. 14.11. 14.12. 14.13. 14.14. 14.15. 14.16.
Revocation or Withdrawal of this Plan.
.................................................................62 Allocation
of Plan Distributions Between Principal and Interest.
.........................62 Severability.
...........................................................................................................62
Governing Law.
.....................................................................................................63
Section 1125(e) of the Bankruptcy
Code...............................................................63
Inconsistency..........................................................................................................63
Time.
......................................................................................................................63
Exhibits.
.................................................................................................................63
Notices.
..................................................................................................................64
Filing of Additional Documents.
...........................................................................64
Reservation of
Rights.............................................................................................64
iv

GRAPHIC [g128141kei005.gif]

 



INTRODUCTION2 Aegerion Pharmaceuticals, Inc. and Aegerion Pharmaceuticals
Holdings, Inc., the debtors and debtors in possession in the above-captioned
cases, propose the following joint chapter 11 plan of reorganization for the
resolution of the Claims against and Interests in the Debtors. Reference is made
to the Disclosure Statement accompanying this Plan, including the exhibits and
supplements thereto, for a discussion of the Debtors’ history, business,
properties and operations, projections for those operations, risk factors, a
summary and analysis of this Plan, and certain related matters including certain
tax matters, and the securities and other consideration to be issued and/or
distributed under this Plan. Subject to certain restrictions and requirements
set forth in 11 U.S.C. § 1127, Fed. R. Bankr. P. 3019 and Sections 14.5 and 14.6
of this Plan, the Debtors, subject to the parties’ rights under the RSA and the
Plan Funding Agreement, reserve the right to alter, amend, modify, revoke or
withdraw this Plan prior to its substantial consummation. The only Persons that
are entitled to vote on this Plan are the holders of Bridge Loan Claims,
Novelion Intercompany Loan Claims, and Other General Unsecured Claims. Such
Persons are encouraged to read the Plan and the Disclosure Statement and their
respective exhibits and schedules in their entirety before voting to accept or
reject the Plan. No materials other than the Disclosure Statement, the
respective schedules, notices and exhibits attached thereto and referenced
therein have been authorized by the Bankruptcy Court for use in soliciting
acceptances or rejections of the Plan. ARTICLE I. DEFINITIONS AND INTERPRETATION
A. Definitions. The following terms shall have the meanings set forth below
(such meanings to be equally applicable to both the singular and plural): 1.1.
503(b)(9) Claims means Claims that have been timely and properly filed prior to
the Bar Date and that are granted administrative expense priority treatment
pursuant to section 503(b)(9) of the Bankruptcy Code. 1.2. Acceptable shall have
the meaning given it in Section 7.17 hereof. 1.3. Ad Hoc Group means the ad hoc
group of certain Bridge Loan Lenders and/or Convertible Noteholders that are
signatories to the RSA and represented by Latham & Watkins, LLP and King &
Spalding, LLP. 2 Capitalized terms not defined herein have the meanings given
them in Article I herein. 1

GRAPHIC [g128141kei006.gif]

 



1.4. Ad Hoc Group Fee Claim means any Claim, to the extent not previously paid,
for the reasonable and documented out-of-pocket fees, expenses, costs and other
charges incurred by the Ad Hoc Group (including those of Latham & Watkins, LLP,
King & Spalding LLP and Ducera Partners LLC), the Debtors’ payment of which is
provided for in the DIP Order, the RSA or this Plan, which Claim shall be
Allowed on the Effective Date. 1.5. Administrative Bar Date has the meaning set
forth in Section 3.2(a) of this Plan. 1.6. Administrative Expense Claim means
any right to payment constituting a cost or expense of administration of the
Chapter 11 Cases of the kind specified in section 503(b) of the Bankruptcy Code
and entitled to priority pursuant to sections 328, 330, 363, 364(c)(1), 365,
503(b), 507(a)(2), or 507(b) of the Bankruptcy Code (other than a DIP Claim, Fee
Claim or U.S. Trustee Fees) incurred during the period from the Petition Date to
the Effective Date, including: (a) any actual and necessary costs and expenses
of preserving the Estates, any actual and necessary costs and expenses of
operating the Debtors’ business, and any indebtedness or obligations incurred or
assumed by any of the Debtors during the Chapter 11 Cases; (b) 503(b)(9) Claims;
and (c) any payment to be made under this Plan to cure a default under an
assumed executory contract or unexpired lease. 1.7. Aegerion means Aegerion
Pharmaceuticals, Inc., a Delaware corporation. 1.8. corporation. Aegerion
Holdings means Aegerion Pharmaceuticals Holdings, Inc., a Delaware 1.9. Allowed
means, with respect to a Claim under this Plan, a Claim that is an Allowed Claim
or an Allowed Claim. 1.10.Allowed Claim or Allowed Claim (with respect to a
specific type of Claim, if specified) means: (a) any Claim (or a portion
thereof) as to which no action to dispute, disallow, deny, equitably subordinate
or otherwise limit recovery with respect thereto, or alter the priority thereof
(including a claim objection), has been timely commenced within the applicable
period of limitation fixed by this Plan or applicable law, or, if an action to
dispute, disallow, deny, equitably subordinate or otherwise limit recovery with
respect thereto, or alter priority thereof, has been timely commenced, to the
extent such Claim has been allowed (whether in whole or in part) by a Final
Order of a court of competent jurisdiction with respect to the subject matter;
or (b) any Claim or portion thereof that is allowed (i) in any contract,
instrument, or other agreement entered into in connection with this Plan, (ii)
pursuant to the terms of this Plan, (iii) by Final Order of the Bankruptcy
Court, or (iv) with respect to an Administrative Expense Claim only (x) that was
incurred by a Debtor in the ordinary course of business during the Chapter 11
Cases to the extent due and owing without defense, offset, recoupment or
counterclaim of any kind, and (y) that is not otherwise disputed. 1.11.Amended
Certificates of Formation means the amended and restated certificates of
formation or similar constitutive document for the Reorganized Debtors (as may
be amended, modified or supplemented from time to time), on terms and conditions
reasonably satisfactory to the Debtors and the Required Parties. A form of the
Amended Certificate of Formation will be filed as part of the Plan Supplement. 2

GRAPHIC [g128141kei007.gif]

 



1.12.Amended Memorandum of Association means the amended and restated memorandum
of association for the Plan Investor (as may be amended, modified or
supplemented from time to time), on terms and conditions Acceptable to the
Debtors and the Required Parties. A form of the Amended Memorandum of
Association shall be included in the Plan Supplement. 1.13.Applicable Interest
Rate means interest accruing at the Federal Judgment Rate or such other rate of
interest required to render such Claim unimpaired as may be determined at the
Confirmation Hearing. 1.14.Athyrium means Athyrium Capital Management, LP and
its affiliates and the investment funds managed or advised by any of the
foregoing. 1.15.Backstop Commitment means the commitment of the Backstop Parties
to purchase Unsubscribed Shares as set forth in the Backstop Commitment
Agreement. 1.16.Backstop Commitment Agreement means that certain Backstop
Subscription Agreement, by and among the Plan Investor and the Backstop Parties
as required pursuant to the terms of the RSA (as amended, modified and/or
supplemented from time to time in accordance with the terms therein).
1.17.Backstop Commitment Fee means a commitment fee, pursuant to and as
consideration for the obligations of the Backstop Parties under the Backstop
Commitment Agreement, equal to 5% of the Rights Offering Amount and the Plan
Investor Equity Raise Amount, in the aggregate, earned immediately upon the
Subscription Commencement Date and payable by the Plan Investor on the Effective
Date as set forth in, and subject to the terms and conditions of the Backstop
Commitment Agreement. 1.18.Backstop Parties means the entities party to the
Backstop Commitment Agreement. 1.19.Ballot means the form distributed by the
Debtors or the Claims Agent to holders of impaired Claims entitled to vote on
this Plan on which the acceptance or rejection of this Plan is to be indicated.
1.20.Bankruptcy Code means title 11 of the United States Code, as amended from
time to time, as applicable to the Chapter 11 Cases. 1.21.Bankruptcy Court means
the United States Bankruptcy Court for the Southern District of New York, or any
other court exercising competent jurisdiction over the Chapter 11 Cases or any
proceeding therein. 1.22.Bankruptcy Rules means the Federal Rules of Bankruptcy
Procedure, as promulgated by the Supreme Court of the United States under
section 2075 of title 28 of the United States Code, as amended from time to
time, as applicable to the Chapter 11 Cases, and any local rules of the
Bankruptcy Court. 3

GRAPHIC [g128141kei008.gif]

 



1.23.Bar Date means any deadline for filing proofs of Claim, including Claims
arising prior to the Petition Date (including 503(b)(9) Claims) and
Administrative Expense Claims, as established by an order of the Bankruptcy
Court or under the Plan. 1.24.Bridge Loan means the New Money Bridge Loan and
the Roll Up Loan. 1.25.Bridge Loan Administrative Agent means Cantor Fitzgerald
Securities, or its successors and assigns, in its capacity as collateral agent
and administrative agent for the Bridge Loan Lenders under the Bridge Loan
Credit Agreement. 1.26.Bridge Loan Claim means the New Money Bridge Loan Claim
and the Roll Up Claim. 1.27.Bridge Loan Credit Agreement means that certain
Bridge Credit Agreement, dated as of November 8, 2018 (as amended, modified or
supplemented from time to time), among Aegerion, as borrower, Aegerion Holdings,
as guarantor, the Bridge Loan Administrative Agent, as administrative agent and
collateral agent, and the Bridge Loan Lenders, including all agreements,
documents, notes, instruments and any other agreements delivered pursuant
thereto or in connection therewith (in each case, as amended, modified or
supplemented from time to time). 1.28.Bridge Loan Lender means any lender, in
its capacity as such, in connection with the Bridge Loan under the Bridge Loan
Credit Agreement, and its successors and assigns. 1.29.Business Day means any
day other than a Saturday, Sunday, a “legal holiday,” as defined in Bankruptcy
Rule 9006(a), or a day on which banks are not open for general business in New
York, New York. 1.30.Cash means the legal currency of the United States and
equivalents thereof. 1.31.Causes of Action means any and all actions, causes of
action (including causes of action under sections 510, 541, 544, 545, 546, 547,
548, 549, 550 and 553 of the Bankruptcy Code), suits, accounts, controversies,
obligations, judgments, damages, demands, debts, rights, agreements, promises,
rights to legal remedies, rights to equitable remedies, rights to payment, and
claims (as defined in section 101(5) of the Bankruptcy Code), whether known or
unknown, reduced to judgment, not reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, disputed, undisputed, secured, unsecured
and whether asserted or assertable directly or derivatively, whether arising
before, on, or after the Petition Date, in contract or tort, arising in law,
equity or otherwise. 1.32.Chapter 11 Cases means the jointly-administered cases
under chapter 11 of the Bankruptcy Code commenced by the Debtors on the Petition
Date in the Bankruptcy Court and captioned In re Aegerion Pharmaceuticals, Inc.,
et al., Case No. 19-11632 (MG). 1.33.Claim means any “claim” as defined in
section 101(5) of the Bankruptcy Code against any Debtor or property of any
Debtor, including any Claim arising after the Petition Date. 4

GRAPHIC [g128141kei009.gif]

 



1.34.Claims Agent means Prime Clerk LLC or any other entity approved by the
Bankruptcy Court to act as the Debtors’ claims and noticing agent pursuant to 28
U.S.C. §156(c). 1.35.Class means each category of Claims or Interests
established under Article IV of this Plan pursuant to sections 1122 and
1123(a)(1) of the Bankruptcy Code. 1.36.Class 4 New Common Stock Distribution
means the shares of New Common Stock available for distribution under the Plan
to Class 4, which shall equal 16.5% of the New Common Stock Distribution
(including any New Common Stock issuable upon exercise of the New Warrants),
subject to the Prepetition Shared Services Adjustment and the Prepetition
Transaction Proceeds Adjustment which shall, in each case, result in a reduction
of the New Common Stock Distribution to be distributed under the Plan to Class 4
in an amount equal to the ratable reduction of the Allowed Novelion Intercompany
Loan Claim. 1.37.Class 6B New Common Stock Distribution means the shares of New
Common Stock available for distribution under the Plan to Class 6B, which shall
equal 83.5% of the New Common Stock Distribution (including any New Common Stock
issuable upon exercise of the New Warrants), subject to the Prepetition Shared
Services Adjustment and the Prepetition Transaction Proceeds Adjustment which
shall, in each case, result in an increase of the New Common Stock Distribution
to be distributed under the Plan to Class 6B in an amount equal to the reduction
of the New Common Stock Distribution to be distributed under the Plan to Class
4. 1.38.Collateral means any property, wherever located, or interest in property
of the Estates subject to a Lien to secure the payment or performance of a
Claim. 1.39.Competition Laws means the Hart-Scott-Rodino Antitrust Improvements
Act of 1976, as amended, and any other competition or merger control law.
1.40.Confirmation Date means the date on which the Clerk of the Bankruptcy Court
enters the Confirmation Order on the docket of the Bankruptcy Court.
1.41.Confirmation Hearing means a hearing to be held by the Bankruptcy Court
regarding confirmation of this Plan, as such hearing may be adjourned or
continued from time to time. 1.42.Confirmation Order means the order of the
Bankruptcy Court confirming this Plan pursuant to section 1129 of the Bankruptcy
Code, the form and substance of which shall be Acceptable to the Debtors and the
Required Parties, as may be amended, modified, or supplemented from time to time
with the consent of the Debtors and each of the Required Parties.
1.43.Consenting Lenders means, as of the relevant time, Novelion, the Bridge
Loan Lenders and the Convertible Noteholders that are party to the RSA.
1.44.Convertible Noteholder means any holder, in its capacity as such, of the
Convertible Notes pursuant to the Convertible Notes Indenture. 5

GRAPHIC [g128141kei010.gif]

 



1.45.Convertible Notes means the 2.00% convertible senior unsecured notes due
2019 issued pursuant to the Convertible Notes Indenture in the aggregate
outstanding principal amount of $302,500,000. 1.46.Convertible Notes Claim means
all Claims against any Debtor, related to, arising under, on in connection with,
the Convertible Notes Indenture and the Convertible Notes. 1.47.Convertible
Notes Indenture means that certain Indenture, dated as of August 15, 2014,
governing the issuance of the Convertible Notes, by and between Aegerion, as
issuer, and the Convertible Notes Trustee, as trustee, including all agreements,
documents, notes, instruments and any other agreements delivered pursuant
thereto or in connection therewith (in each case, as amended, modified or
supplemented from time to time). 1.48.Convertible Notes Trustee means The Bank
of New York Mellon Trust Company, N.A., or its successors and assigns, in its
capacity as trustee for the Convertible Noteholders under the Convertible Notes
Indenture. 1.49.Convertible Notes Trustee Fees means all outstanding reasonable
and documented fees, expenses and compensation of the Convertible Notes Trustee
(including the fees and expenses of its outside counsel and other
professionals), whether prior to or after the Effective Date, to the extent
provided under the Convertible Notes Indenture. 1.50.Committee means the
official committee of unsecured creditors appointed in the Chapter 11 Cases
pursuant to the Notice of Appointment of Committee of Unsecured Creditors
[Docket No. 56], as may be reconstituted from time to time. 1.51. Cure Amount
has the meaning set forth in Section 10.3(a) of this Plan. 1.52. Cure Dispute
has the meaning set forth in Section 10.3(c) of this Plan. 1.53. Cure Schedule
has the meaning set forth in Section 10.3(b) of this Plan. 1.54. Debtor(s)
means, individually or collectively, as the context requires, (a) Aegerion, and
(b) Aegerion Holdings, which commenced the Chapter 11 Cases on the Petition
Date. 1.55.DIP Administrative Agent means Cantor Fitzgerald Securities, solely
in its capacity as administrative agent and collateral agent under the DIP
Financing Agreement, or any other administrative agent appointed pursuant to the
terms therein. 1.56.DIP Claims means all Claims of the DIP Administrative Agent
and/or the DIP Lenders related to, arising under, or in connection with a DIP
Order and the DIP Financing Documents, including Claims for all principal
amounts outstanding, interest, fees, reasonable and documented expenses
(including the reasonable and documented expenses of counsel as set forth in the
DIP Financing Agreement), costs and other charges of the DIP Administrative
Agent and the DIP Lenders in respect of the obligations of the Debtors arising
under the DIP Financing Agreement. 6

GRAPHIC [g128141kei011.gif]

 



1.57.DIP Financing Agreement means the Senior Secured Super-Priority Debtor in
Possession Financing Agreement, dated as of May 20, 2019, by and among the
Debtors, the DIP Administrative Agent, and the DIP Lenders, as the same may be
modified, amended or supplemented from time to time, in accordance with the
terms thereof. 1.58.DIP Financing Documents means the DIP Financing Agreement
and all other agreements, documents and instruments entered into in connection
with the DIP Financing Agreement. 1.59.DIP Lenders means, collectively, and as
of the relevant time, those lenders that are party to the DIP Financing
Agreement. 1.60.DIP Order means the order or orders of the Bankruptcy Court
authorizing and approving the Debtors’ entry into the DIP Financing Agreement or
the Debtors’ use of cash collateral. 1.61.Disallowed means a finding or
conclusion of law of the Bankruptcy Court in a Final Order, or provision in this
Plan or the Confirmation Order, disallowing a Claim or Interest. 1.62.Disbursing
Agent means the applicable Reorganized Debtor, or the entity designated by such
Reorganized Debtor, to distribute the Plan Consideration. 1.63.Disclosure
Statement means the disclosure statement that relates to this Plan, including
all exhibits and schedules annexed thereto or referred to therein (in each case,
as it or they may be amended, modified, or supplemented from time to time),
which shall be in form and substance Acceptable to the Debtors and each of the
Required Parties. 1.64.Disclosure Statement Hearing means a hearing held by the
Bankruptcy Court to consider approval of the Disclosure Statement as containing
adequate information as required by section 1125 of the Bankruptcy Code, as the
same may be adjourned or continued from time to time. 1.65.Disclosure Statement
Order means an order of the Bankruptcy Court approving the Disclosure Statement
as having adequate information in accordance with section 1125 of the Bankruptcy
Code 1.66.Disputed Claim means, with respect to a Claim or Interest, that
portion (including, when appropriate, the whole) of such Claim or Interest that:
(a) (i) has not been scheduled by the Debtors in their Schedules, or has been
scheduled in a lesser amount or priority than the amount or priority asserted by
the holder of such Claim or Interest, or (ii) has been scheduled as contingent,
unliquidated or disputed and for which no proof of claim has been timely filed;
(b) is the subject of an objection or request for estimation filed in the
Bankruptcy Court which has not been withdrawn or overruled by a Final Order;
and/or (c) is otherwise disputed by any of the Debtors or Reorganized Debtors in
accordance with applicable law or contract, which dispute has not been
withdrawn, resolved, or overruled by Final Order. 1.67.Distribution Date means:
(a) with respect to DIP Claims, Bridge Loan Claims, and Novelion Intercompany
Loan Claims, the Effective Date (or as soon thereafter as reasonably 7

GRAPHIC [g128141kei012.gif]

 



practicable), (b) with respect to Administrative Expense Claims, Priority
Non-Tax Claims, U.S. Trustee Fees, Priority Tax Claims, Other Secured Claims,
Other General Unsecured Claims and Ongoing Trade Claims, the date that is the
latest of: (i) the Effective Date (or any date within fifteen (15) days
thereafter); (ii) the date such Claim would be due and payable in the ordinary
course of business; and (iii) the date that is fifteen (15) days after such
Claim becomes an Allowed Claim or otherwise becomes payable under the Plan (or,
if such date is not a Business Day, on the next Business Day thereafter), and
(c) with respect to Fee Claims, the date (or as soon thereafter as reasonably
practicable) that such Claims are allowed by Final Order. 1.68. Distribution
Record Date means with respect to all Classes, the Effective Date. 1.69. DTC
means The Depository Trust Company. 1.70. Effective Date means the date
specified by the Debtors (such date being Acceptable to the Required Parties) in
a notice filed with the Bankruptcy Court as the date on which this Plan shall
take effect, which date shall be the first Business Day on which all of the
conditions set forth in Section 11.1 of this Plan have been satisfied or waived
and no stay of the Confirmation Order is in effect. 1.71.Eligible Holders means
any holder of a Claim in Class 4 and Class 6B as of the record date set forth in
the Rights Offering Procedures. 1.72.Estate means each estate created in the
Chapter 11 Cases pursuant to section 541 of the Bankruptcy Code. 1.73.Estimation
Order means an order or orders of the Bankruptcy Court estimating for voting
and/or distribution purposes (under section 502(c) of the Bankruptcy Code) the
allowed amount of any Claim. The defined term Estimation Order includes the
Confirmation Order if the Confirmation Order grants the same relief that would
have been granted in a separate Estimation Order. 1.74.Existing Interests means
all existing Interests (other than Intercompany Interests) in the Debtors that
are outstanding immediately prior to the Effective Date. 1.75.Existing Plan
Investor Debt means the principal amount of indebtedness owing by the Plan
Investor plus all accrued and unpaid fees and accrued interest, in the aggregate
amount as of the Effective Date. 1.76.Existing Securities Law Claim means any
Claim, whether or not the subject of an existing lawsuit: (a) arising from
rescission of a purchase or sale of any debt or equity securities of any Debtor
or an affiliate of any Debtor; (b) for damages arising from the purchase or sale
of any such security; (c) for violations of the securities laws,
misrepresentations, or any similar Claims, including, to the extent related to
the foregoing or otherwise subject to subordination under section 510(b) of the
Bankruptcy Code, any attorneys’ fees, other charges, or costs incurred on
account of the foregoing Claims; or (d) reimbursement, contribution, or
indemnification on account of any such Claim. 8

GRAPHIC [g128141kei013.gif]

 



1.77.Federal Judgment Rate means the interest rate applicable to a judgment
entered on the Petition Date that is subject to 28 U.S.C. § 1961, as determined
in accordance with that statute. 1.78.Fee Claim means a Claim by a Professional
Person for compensation, indemnification or reimbursement of expenses pursuant
to sections 327, 328, 330, 331, 503(b) or 1103(a) of the Bankruptcy Code in
connection with the Chapter 11 Cases, including in connection with final fee
applications of such Professional Persons. 1.79.Final Order means an order,
ruling or judgment of the Bankruptcy Court (or other court of competent
jurisdiction) entered by the Clerk of the Bankruptcy Court on the docket in the
Chapter 11 Cases (or by the clerk of such other court of competent jurisdiction
on the docket of such court), which has not been reversed, vacated, or stayed
and as to which (a) the time to appeal, petition for certiorari, or move for a
new trial, reargument, or rehearing has expired and as to which no appeal,
petition for certiorari, or other proceeding for a new trial, reargument, or
rehearing shall then be pending, or (b) if an appeal, writ of certiorari, new
trial, reargument, or rehearing thereof has been sought, such order or judgment
of the Bankruptcy Court shall have been affirmed by the highest court to which
such order was appealed, or certiorari shall have been denied, or a new trial,
reargument, or rehearing shall have been denied or resulted in no modification
of such order, and the time to take any further appeal, petition for certiorari,
or move for a new trial, reargument, or rehearing shall have expired; provided,
that no order or judgment shall fail to be a Final Order solely because of the
possibility that a motion under Rule 60 of the Federal Rules of Civil Procedure
has been or may be filed with respect to such order or judgment; provided,
further, that no order or judgment shall fail to be a Final Order solely because
of the susceptibility of a Claim to a challenge under section 502(j) of the
Bankruptcy Code. 1.80.General Unsecured Claim means any Claim against a Debtor
other than: (a) Bridge Loan Claim; (b) a Novelion Intercompany Loan Claim; (c)
an Other Secured Claim; (d) a DIP Claim; (e) an Administrative Expense Claim;
(f) a Fee Claim or an Ad Hoc Group Fee Claim; (g) a Priority Tax Claim; (h) a
Priority Non-Tax Claim; (i) an Intercompany Claim; (j) an Existing Securities
Law Claim; (k) U.S. Trustee Fees; (l) a Government Settlement Claim; and (m) an
Other Novelion Claim. 1.81.Government Settlement Agreements means the settlement
agreements and judgments set forth on Schedule 1.81 hereto. 1.82.Government
Settlement Claims means all Claims against any Debtor held by a governmental
unit (as defined in section 101(27) of the Bankruptcy Code) and relators arising
from or relating to criminal and civil fines or other amounts required to be
paid pursuant to the Government Settlement Agreements. 1.83.Highbridge means,
collectively, Highbridge MSF International Ltd., 1992 Tactical Credit Master
Fund, L.P., Highbridge SCF Special Situations SPV, L.P., and Highbridge SCF Loan
SPV, L.P. 9

GRAPHIC [g128141kei014.gif]

 



1.84.Implementation Memorandum means the memorandum describing the sequencing of
the actions, transfers and other corporate transactions making up, or otherwise
to be effectuated pursuant to, the Plan and the Transaction Documents. A
substantially final form of the Implementation Memorandum, in form and substance
Acceptable to the Debtors and the Required Parties, will be contained in the
Plan Supplement. 1.85.Intercompany Claim means any Claim, Cause of Action, or
remedy held by or asserted against a Debtor by (a) another Debtor, or (b) a
non-Debtor subsidiary of a Debtor. For the avoidance of doubt, “Intercompany
Claim” shall not include any Novelion Intercompany Loan Claim. 1.86.Intercompany
Interest means any Interest held by a Debtor in another Debtor. 1.87.Interest
means the interest (whether legal, equitable, contractual or otherwise) of any
holders of any class of equity securities of any of the Debtors, represented by
shares of common or preferred stock or other instruments evidencing an ownership
interest in any of the Debtors, whether or not certificated, transferable,
voting or denominated “stock” or a similar security, or any option, warrant or
right, contractual or otherwise, to acquire any such interest. 1.88.Lien has the
meaning set forth in section 101(37) of the Bankruptcy Code. 1.89.New Common
Stock means, collectively, the shares of authorized common stock of the Plan
Investor (or, at the option of the Plan Investor, American Depositary Shares
representing common stock), the number of which shall be determined in
accordance with the Plan Funding Agreement, to be issued by the Plan Investor
(or a new holding company established to hold 100% of the equity of the Plan
Investor and which will assume the Plan Investor’s obligations under, and in
accordance with the terms of, the Plan Funding Agreement) on the Effective Date
in connection with the implementation of this Plan and the Plan Funding
Agreement or upon exercise of the New Warrants. 1.90.New Common Stock
Distribution means, collectively, the Class 4 New Common Stock Distribution and
the Class 6B New Common Stock Distribution, which shall equal 61.4% of the New
Common Stock. 1.91.New Convertible Noteholder means any holder, in its capacity
as such, of the New Convertible Notes pursuant to the New Convertible Notes
Indenture. 1.92.New Convertible Notes means the new 5.00% convertible senior
unsecured notes issued by reorganized Aegerion and guaranteed by the Plan
Investor pursuant to the New Convertible Notes Indenture in the aggregate
principal amount of $125,000,000. 1.93.New Convertible Notes Indenture means
that certain indenture, dated as of the Effective Date, by and between
reorganized Aegerion, as issuer, the Plan Investor, as guarantor, and certain
other entities identified therein as “guarantors” and the New Convertible Notes
Trustee, as trustee, including all agreements, documents, notes, instruments and
any other agreements delivered pursuant thereto or in connection therewith (in
each case, as amended, modified or supplemented from time to time), having the
material terms set forth on Schedule 1.93 hereto, and a substantially final form
of which will be contained in the Plan Supplement. 10

GRAPHIC [g128141kei015.gif]

 



1.94.New Convertible Notes Trustee means the financial institution to be
identified in the Plan Supplement, or its successors and assigns, in its
capacity as trustee for the New Convertible Noteholders under the New
Convertible Notes Indenture. 1.95.New Equity Interests means the new common
stock of each of the Reorganized Debtors. 1.96.New Money Bridge Loan means the
first lien term loans in the aggregate principal amount of $50,000,000 made
pursuant to the Bridge Loan Credit Agreement. 1.97.New Money Bridge Loan Claim
means any Claim related to, arising under, or in connection with, the New Money
Bridge Loan, which shall be Allowed on the Effective Date in the aggregate
principal amount of $50,000,000 plus accrued and unpaid fees and interest
through the Effective Date. 1.98.New Registration Rights Agreement means the
shareholders’ agreement, to be dated as of the Effective Date, among the Plan
Investor, Athyrium and Highbridge, which shall be subject to the consent of the
Plan Investor and in form and substance Acceptable to the Debtors, Athyrium, and
Highbridge, and a substantially final form of which will be contained in the
Plan Supplement. 1.99.New Term Loan Agent means the financial agent to be
identified in the Plan Supplement, solely in its capacity as the administrative
agent and collateral agent under the New Term Loan Agreement, and any of its
successors or assigns. 1.100. New Term Loan Agreement means that certain first
lien term loan agreement governing the New Term Loan Facility, by and among
reorganized Aegerion, as borrower, the Plan Investor and certain other entities
identified as “guarantors” in the New Term Loan Agreement, and the New Term Loan
Agent, as administrative agent and collateral agent, including all agreements,
documents, notes, instruments and any other agreements delivered pursuant
thereto or in connection therewith (in each case, as amended, modified or
supplemented from time to time), having the material terms set forth on Schedule
1.100 hereto, and a substantially final form of which will be contained in the
Plan Supplement. 1.101. New Term Loan Facility means the new first lien term
loan facility, the terms of which shall be set forth in the New Term Loan
Agreement, which shall be in the original principal amount equal to (a) the New
Money Bridge Loan Claim plus (b) the Existing Plan Investor Debt. 1.102. New
Term Loan Facility Lenders means the lenders party to the New Term Loan
Agreement. 1.103. New Term Loan Facility Obligations means the obligations of
reorganized Aegerion and the other obligors party thereto under the New Term
Loan Agreement. 1.104. New Warrants means a perpetual warrant issued by the Plan
Investor, with a nominal exercise price, to purchase a number of shares of New
Common Stock equal to the number of shares that a Person entitled to receive New
Common Stock hereunder would 11

GRAPHIC [g128141kei016.gif]

 



otherwise have received had it not elected to receive New Warrants in lieu
thereof, the terms of which will provide that it will not be exercisable for a
period of sixty (60) days following notice of exercise (subject to customary
exceptions) and unless such exercise otherwise complies with applicable law, the
form of which warrant shall provide for customary anti-dilution protection in
respect of stock splits, stock dividends, reverse stock splits and similar
transactions and is reasonably acceptable to the Debtors, the Required Lenders
and the Plan Investor. 1.105. Novelion means Novelion Therapeutics Inc. 1.106.
Novelion Intercompany Loan means the term loan in the original principal amount
of $40,000,000 made pursuant to the Novelion Intercompany Loan Credit Agreement.
1.107. Novelion Intercompany Loan Claim means all Claims related to, arising
under, or in connection with, the Novelion Intercompany Loan Credit Agreement,
which shall be Allowed on the Effective Date in the aggregate amount of
$36,340,173 less an amount equal to (a) the Prepetition Shared Services
Adjustment plus (b) the Prepetition Transaction Proceeds Adjustment. 1.108.
Novelion Intercompany Loan Credit Agreement means that certain Amended and
Restated Loan and Security Agreement, dated as of March 15, 2018 (as amended,
modified or supplemented from time to time), among Aegerion, as borrower, and
Novelion, as lender, including all agreements, documents, notes, instruments and
any other agreements delivered pursuant thereto or in connection therewith (in
each case, as amended, modified or supplemented from time to time). 1.109.
Ongoing Trade Claim means any General Unsecured Claim that is an obligation of
the Debtors to third-party providers of goods and services to the Debtors that
facilitate the Debtors’ operations in the ordinary course of business and will
continue to do so after the Debtors’ emergence from the Chapter 11 Cases. 1.110.
Other General Unsecured Claim means any General Unsecured Claim against a Debtor
other than an Ongoing Trade Claim, including (a) Claims held by a former
officer, director or employee of the Debtors or the Debtors’ non-Debtor
subsidiaries for indemnification, contribution, or advancement of expenses
pursuant to any Debtor’s certificate of incorporation, by-laws, operating
agreement, or similar organizational document, or any indemnification or
contribution agreement, (b) the Convertible Notes Claims, and (c) any Claim
based on damages arising from the rejection of an executory contract or
unexpired lease. 1.111. Other Novelion Claim means any Claim held by Novelion or
a wholly-owned direct or indirect subsidiary thereof (excluding Aegerion and its
Subsidiaries) against the Debtors and their non-Debtor affiliates other than (i)
the Novelion Intercompany Loan Claim, (ii) Novelion’s Interests in Aegerion, and
(iii) any Claim for payments under Section 1 of the Shared Services Amendment.
1.112. Other Secured Claim means any Secured Claim against a Debtor other than a
Bridge Loan Claim or a Novelion Intercompany Loan Claim. 12

GRAPHIC [g128141kei017.gif]

 



1.113. Person means any individual, corporation, partnership, association,
indenture trustee, limited liability company, cooperative, organization, joint
stock company, joint venture, estate, fund, trust, unincorporated organization,
governmental unit or any political subdivision thereof, or any other entity or
organization of whatever nature. 1.114. Petition Date means May 20, 2019, the
date on which the Debtors commenced the Chapter 11 Cases. 1.115. PFA Order shall
have the meaning given it in the Plan Funding Agreement. 1.116. Plan means this
joint chapter 11 plan proposed by the Debtors, including the exhibits,
supplements, appendices and schedules hereto, either in its present form or as
the same may be altered, amended or modified from time to time in accordance
with the provisions of the Bankruptcy Code and the terms hereof. 1.117. Plan
Cash means (a) the Debtors’ Cash on hand as of the Effective Date, (b) Cash
generated from operations prior to the Effective Date, and (c) borrowings under
the DIP Financing Agreement. 1.118. Plan Consideration means, with respect to
any Class of Claims entitled to distributions under this Plan, Cash, New Common
Stock, New Warrants, New Convertible Notes, and New Term Loan Facility
Obligations, as the context requires. 1.119. Plan Distributions means the Plan
Consideration distributed under this Plan. 1.120. Plan Documents means the
documents, other than this Plan, to be executed, delivered, assumed, and/or
performed in connection with the consummation of this Plan, including the
documents to be included in the Plan Supplement and any and all exhibits to this
Plan and the Disclosure Statement, including the Plan Funding Agreement, the
RSA, the Backstop Commitment Agreement, the Rights Offering Procedures, and any
and all exhibits to the Plan and the Disclosure Statement, each of which shall
be in form and substance Acceptable to the Debtors and each of the Required
Parties. 1.121. Plan Funding Agreement means that certain Plan Funding
Agreement, dated as of May 20, 2019, among Aegerion and the Plan Investor (as
may be amended, modified and/or supplemented from time to time in accordance
with its terms), pursuant to which the Plan Investor will acquire 100% of the
New Equity Interests in reorganized Aegerion in exchange for New Common Stock of
the Plan Investor (including New Common Stock issuable upon the exercise of New
Warrants) in the amounts set forth in this Plan and the Plan Funding Agreement.
1.122. Plan Investor means (a) Amryt Pharma plc, on behalf of itself and/or one
or more of its affiliates, and (b) in the case of the issuance of the New Common
Stock and for purposes of Article XII of the Plan and for purposes of the New
Registration Rights Agreement, Amryt Pharma plc or a new holding company
established to hold 100% of the equity of the Plan Investor and will assume the
Plan Investor’s obligations under and in accordance with the Plan Funding
Agreement. 13

GRAPHIC [g128141kei018.gif]

 



1.123. Plan Investor Equity Raise means the additional equity raise conducted by
the Plan Investor, for shares of New Common Stock (including New Common Stock to
be issuable upon exercise of the New Warrants) to be issued by the Plan Investor
for an aggregate purchase price equal to the Plan Investor Equity Raise Amount
to certain existing shareholders of the Plan Investor, for the benefit of the
Plan Investor and the Reorganized Debtors and backstopped by the Backstop
Parties. 1.124. Plan Investor Equity Raise Amount means $18,000,000 plus any
portion of the Rights Offering Amount that is not timely, duly and validly
subscribed and paid for by the Eligible Holders that timely vote to accept the
Plan in accordance with the Rights Offering Procedures. 1.125. Plan Securities
means, collectively, the New Convertible Notes, the New Common Stock, the New
Warrants, the Subscription Rights, and the Rights Offering Stock. 1.126. Plan
Supplement means the supplemental appendix to this Plan (as may be amended,
modified and/or supplemented from time to time), to be filed no later than five
(5) calendar days prior to the deadline for filing objections to this Plan or
such other earlier or later date(s) as expressly set forth in this Plan, which
may contain, among other things, draft forms, signed copies, or summaries of
material terms, as the case may be, of (a) the Amended Certificates of
Formation, (b) the Amended Memorandum of Association, (c) the list of proposed
officers and directors of each of the Plan Investor and the Reorganized Debtors,
pursuant to the rights set forth in the New Registration Rights Agreement, (d)
the New Term Loan Agreement, (e) the New Convertible Notes Indenture, (f) the
Schedule of Rejected Contracts and Leases, (g) the New Registration Rights
Agreement, (h) the Implementation Memorandum, (i) an agreement evidencing, or
the form of, New Warrants, and (j) any additional documents filed with the
Bankruptcy Court before the Effective Date as amendments to the Plan Supplement;
provided, that unless consent rights are otherwise expressly set forth in this
Plan, each of the documents in the Plan Supplement (whether or not set forth
above), including any alternation, restatement, modification or replacement
thereto, shall be in form and substance Acceptable to the Debtors and each of
the Required Parties. 1.127. Prepetition Shared Services Adjustment means an
amount equal to the additional funding needs of Novelion, if any, pursuant to
the Shared Services Agreements, in the sole discretion of Aegerion and the
Bridge Loan Lenders (and solely to the extent permitted by the DIP Financing
Documents), to the extent Aegerion’s share of costs related to post-April 1,
2019 employee costs, audit costs and data room expenses exceed $1,970,000 in the
aggregate, which additional funding shall be deemed to reduce the Novelion
Intercompany Loan Claim by $1.50 for every $1.00 paid by Aegerion above the
$1,970,000 cap. 1.128. Prepetition Transaction Proceeds Adjustment means an
amount equal to the aggregate amount withdrawn from the Novelion Segregated
Licensing Account (as defined in the DIP Order) in accordance with the terms of
the DIP Order, which aggregate amount withdrawn shall be deemed to reduce the
Novelion Intercompany Loan Claim by $1.75 for every $1.00 withdrawn. 14

GRAPHIC [g128141kei019.gif]

 



1.129. Priority Non-Tax Claim means any Claim, other than a DIP Claim, an
Administrative Expense Claim, a Fee Claim, an Ad Hoc Group Fee Claim or a
Priority Tax Claim, entitled to priority in payment as specified in section
507(a) of the Bankruptcy Code. 1.130. Priority Tax Claim means any Claim of a
governmental unit (as defined in section 101(27) of the Bankruptcy Code) of the
kind entitled to priority in payment under sections 502(i) and 507(a)(8) of the
Bankruptcy Code. 1.131. Pro Rata Share means (a) with respect to any
distribution on account of an Allowed Claim, a distribution equal in amount to
the ratio (expressed as a percentage) that the amount of such Allowed Claim
bears to the aggregate amount of all Allowed Claims entitled to share in the
relevant Plan Distribution, and (b) with respect to an Eligible Holder’s
participation in the Rights Offering, a distribution equal in amount to the
ratio (expressed as a percentage) that the amount of such Eligible Holder’s
Subscription Rights bears to the aggregate amount of all Rights Offering Stock
distributed to Eligible Holders as determined pursuant to the Rights Offering.
1.132. Professional Person(s) means all Persons retained by order of the
Bankruptcy Court in connection with the Chapter 11 Cases, pursuant to sections
327, 328, 330, 363, or 1103 of the Bankruptcy Code, excluding any ordinary
course professionals retained pursuant to an order of the Bankruptcy Court.
1.133. Rebate Obligation means any cash expenditures in France made in
connection with a “cohort ATU” that is authorized by the French National Agency
for Medicines and Health Products Safety or any similar rebates in Spain or the
United States. 1.134. Released Parties means, collectively, and each solely in
its capacity as such: (a) the Debtors, their respective non-Debtor subsidiaries,
and the Reorganized Debtors; (b) Novelion; (c) the DIP Administrative Agent and
the DIP Lenders; (d) the Bridge Loan Administrative Agent; (e) the Convertible
Notes Trustee; (f) the Bridge Loan Lenders; (g) the Consenting Lenders; (h) the
members of the Ad Hoc Group; (i) the Plan Investor; (j) the Committee and each
of its current and former members solely in their capacity as members of the
Committee; (k) each of such parties’ respective predecessors, successors,
assigns, subsidiaries, owners, affiliates, managed accounts, funds or funds
under common management; and (l) each of the foregoing parties’ (described in
clauses (a)-(k)) respective current and former officers, directors, managers,
managing members, employees, members, principals, shareholders, agents, advisory
board members, management companies, fund advisors, partners, attorneys,
financial advisors or other professionals or representatives, together with
their successors and assigns, in each case solely in their capacity as such;
provided, however, that former directors, officers and employees of the Debtors
shall not be deemed Released Parties; provided further that such attorneys and
professional advisors shall only include those that provided services related to
the Chapter 11 Cases and the transactions contemplated by this Plan (and do not
include the attorneys and law firms retained by the Debtors in the ordinary
course of business during these Chapter 11 Cases); provided, further, that no
Person shall be a Released Party if it objects to the releases provided for in
Article XII of this Plan. 15

GRAPHIC [g128141kei020.gif]

 



1.135. Releasing Parties means, collectively, and each solely in its capacity as
such: (a) the Debtors, their respective non-Debtor subsidiaries, and the
Reorganized Debtors; (b) Novelion; (c) the DIP Administrative Agent and the DIP
Lenders; (d) the Bridge Loan Administrative Agent; (e) the Convertible Notes
Trustee; (f) the Bridge Loan Lenders; (g) the Consenting Lenders; (h) the
members of the Ad Hoc Group; (i) the Plan Investor; (j) the Committee and each
of its members solely in their capacity as members of the Committee; (k) each of
such parties’ respective predecessors, successors, assigns, subsidiaries,
owners, affiliates, managed accounts, funds or funds under common management;
(l) each of the foregoing parties’ (described in clauses (a)-(k)) respective
current and former officers, directors, managers, managing members, employees,
members, principals, shareholders, agents, advisory board members, management
companies, fund advisors, partners, attorneys, financial advisors or other
professionals or representatives, together with their successors and assigns, in
each case solely in their capacity as such; (m) holders of Claims who vote to
accept the Plan; (n) holders of Claims who vote to reject the Plan but who vote
to “opt in” to the Third Party Release; and (o) all holders of Claims and
Interests not described in clauses (a)-(n) who elect to opt-in to the Third
Party Release; provided, however, that notwithstanding anything to the contrary
herein, the scope of the “Releasing Parties” shall be subject to the limitations
set forth in Section 12.06(b) herein. 1.136. Reorganized Debtor(s) means, as the
context requires, the applicable Debtor(s) on and after the Effective Date,
after giving effect to the restructuring transactions occurring on the Effective
Date in accordance with this Plan. 1.137. Required Consenting Lenders means the
Required Consenting Lenders as defined in the RSA. 1.138. Required Parties means
the Required Parties as defined in the RSA. 1.139. Rights Offering means the
offering of Subscription Rights to Eligible Holders to purchase shares of New
Common Stock (including New Common Stock to be issuable upon the exercise of New
Warrants) to be issued by the Plan Investor on the Effective Date pursuant to
the Plan, for an aggregate purchase price of the Rights Offering Amount, to be
conducted in reliance upon the exemption from registration under the Securities
Act provided in section 1145 of the Bankruptcy Code. 1.140. Rights Offering
Amount means $42,000,000 minus any portion of the Rights Offering Amount that is
not timely, duly and validly subscribed and paid for by the Eligible Holders
that timely vote to accept the Plan in accordance with the Rights Offering
Procedures. 1.141. Rights Offering Exercise Price means the purchase price for
each share of Rights Offering Stock, as set forth in the Rights Offering
Procedures and approved by the Bankruptcy Court. The Rights Offering Exercise
Price for the Rights Offering Stock will be set at a per share price that is
based upon the Rights Offering Stock equaling 13.61% of the New Common Stock of
the Plan Investor (after giving effect to the Rights Offering and the Plan
Investor Equity Raise, but prior to the any management incentive plan,
conversion of the New Convertible Notes, or any contingent value rights issued
to existing shareholders of the Plan Investor). 16

GRAPHIC [g128141kei021.gif]

 



1.142. Rights Offering Procedures means the procedures governing the Rights
Offering, which procedures are attached as an exhibit to the Disclosure
Statement, and shall be Acceptable to the Debtors and each of the Required
Parties. 1.143. Rights Offering Stock means shares of New Common Stock
(including New Common Stock issuable upon the exercise of New Warrants) issued
by the Plan Investor on the Effective Date pursuant to the Rights Offering.
1.144. Roll Up Loan Claim means any Claim related to, arising under, or in
connection with the Roll Up Loans, which shall be Allowed on the Effective Date
in the aggregate principal amount of $22,500,000, plus accrued and unpaid fees
and interest through the Effective Date. 1.145. Roll Up Loans means first lien
term loans in the aggregate principal amount of $22,500,000 that were funded by
the Bridge Loan Lenders pursuant to the Bridge Loan Credit Agreement to
repurchase and retire, at par, an equal amount of Convertible Notes held by the
Bridge Loan Lenders. 1.146. RSA means that certain Restructuring Support
Agreement, dated as of May 20, 2019, inclusive of all exhibits thereto, by and
among the Debtors, the Plan Investor and the Consenting Lenders. 1.147. Schedule
of Rejected Contracts and Leases means a schedule of the contracts and leases to
be rejected pursuant to section 365 of the Bankruptcy Code and Section 10.1
hereof, which shall be contained in the Plan Supplement. 1.148. Schedules means
the schedules of assets and liabilities filed in the Chapter 11 Cases, as
amended or supplemented from time to time. 1.149. SEC has the meaning set forth
in Section 12.6(d) of this Plan. 1.150. Secured Claim means a Claim: (a) that is
secured by a valid, perfected and enforceable Lien on Collateral, to the extent
of the value of the Claim holder’s interest in such Collateral as of the
Confirmation Date; or (b) to the extent that the holder thereof has a valid
right of setoff pursuant to section 553 of the Bankruptcy Code. 1.151.
Securities Act means the Securities Act of 1933, as amended. 1.152. Shared
Services Agreements means, collectively, that certain Master Service Agreement,
dated as of December 1, 2016, between Novelion and Aegerion (as amended,
modified or supplemented from time to time), and that certain Master Service
Agreement, dated as of December 1, 2016, between Novelion Services USA, Inc. and
Aegerion (as amended, modified or supplemented from time to time), in each case
as amended pursuant to the Shared Services Amendment, which provided for an
upfront payment of $3,123,000, plus up to $1,970,000 in payments for additional
services through the Effective Date plus, if applicable, the Prepetition Shared
Services Adjustment. 17

GRAPHIC [g128141kei022.gif]

 



1.153. Shared Services Amendment means that certain Amendment to Shared Services
Agreements, dated as of May 20, 2019, by and between Aegerion, Novelion, and
Novelion Services USA, Inc. 1.154. Subscription Commencement Date means the date
on which the Rights Offering commences, as specified in the Rights Offering
Procedures. 1.155. Subscription Rights means the non-transferable,
non-certificated subscription rights of Eligible Holders to purchase shares of
Rights Offering Stock on the terms and subject to the conditions set forth in
the Plan, the Rights Offering Procedures, and the Backstop Commitment Agreement.
1.156. Subsidiary means any corporation, association or other business entity of
which at least the majority of the securities or other ownership interest is
owned or controlled by a Debtor and/or one or more subsidiaries of the Debtor.
1.157. Third Party Releases means the releases set forth in Section 12.06(b) of
this Plan. 1.158. Transaction Documents means this Plan, the Plan Funding
Agreement, the RSA, and each other contract, exhibit, schedule, certificate and
other document being delivered pursuant to, or in furtherance of the
transactions contemplated by this Plan, the Plan Funding Agreement or the RSA.
1.159. Unimpaired means, with respect to a Claim, Equity Interest, or Class of
Claims or Equity Interests, not “impaired” within the meaning of sections
1123(a)(4) and 1124 of the Bankruptcy Code. 1.160. Unsubscribed Shares means
shares of New Common Stock that are not timely, duly and validly subscribed and
paid for in connection with the Plan Investor Equity Raise, including any Rights
Offering Stock that are not timely, duly and validly subscribed and paid for by
the Eligible Holders that timely vote to accept the Plan in accordance with the
Rights Offering Procedures. 1.161. U.S. Trustee means the United States Trustee
for Region 2. 1.162. U.S. Trustee Fees means fees arising under 28 U.S.C. §
1930(a)(6) and, to the extent applicable, accrued interest thereon arising under
31 U.S.C. § 3717. B. Interpretation; Application of Definitions and Rules of
Construction. Unless otherwise specified, all section or exhibit references in
this Plan are to the respective section in, or exhibit to, this Plan. The words
“herein,” “hereof,” “hereto,” “hereunder,” and other words of similar import
refer to this Plan as a whole and not to any particular section, subsection, or
clause contained therein. Whenever from the context it is appropriate, each
term, whether stated in the singular or the plural, will include both the
singular and the plural. Any term that is not otherwise defined herein, but that
is used in the Bankruptcy Code or the Bankruptcy Rules, shall have the meaning
given to that term in the Bankruptcy Code or the Bankruptcy Rules, as
applicable. The rules of construction contained in section 102 of the 18

GRAPHIC [g128141kei023.gif]

 



Bankruptcy Code, other than section 102(5), shall apply to the construction of
this Plan. Any reference in this Plan to an existing document or exhibit filed
or to be filed means such document or exhibit as it may have been or may be
amended, modified, or supplemented. Subject to the provisions of any contracts,
certificates or articles of incorporation, instruments, releases, or other
agreements or documents entered into in connection with this Plan, the rights
and obligations arising under this Plan shall be governed by, and construed and
enforced in accordance with, federal law, including the Bankruptcy Code and
Bankruptcy Rules. The captions and headings in this Plan are for convenience of
reference only and shall not limit or otherwise affect the provisions hereof.
Any reference to an entity as a holder of a Claim or Interest includes that
entity’s successors and assigns. Any reference to directors or board of
directors includes managers, managing members or any similar governing body, as
the context requires. C. Appendices and Plan Documents. All Plan Documents and
appendices to this Plan are incorporated into this Plan by reference and are a
part of this Plan as if set forth in full herein. The documents contained in the
exhibits and Plan Supplement shall be approved by the Bankruptcy Court pursuant
to the Confirmation Order. Holders of Claims and Interests may inspect a copy of
the Plan Documents, once filed, in the Office of the Clerk of the Bankruptcy
Court during normal business hours, or via the Claims Agent’s website at
http://cases.primeclerk.com/aegerion, or obtain a copy of any of the Plan
Documents by a written request sent to the Claims Agent at the following
address: Aegerion Ballot Processing c/o Prime Clerk LLC One Grand Central Place
60 East 42nd Street, Suite 1440 New York, NY 10165 Phone: 844-627-5368 (U.S.
toll free) or 347-292-3524 (international) ARTICLE II. CERTAIN INTER-CREDITOR
AND INTER-DEBTOR ISSUES 2.1. Settlement of Certain Inter-Creditor Issues. The
treatment of Claims and Interests under this Plan represents, among other
things, the settlement and compromise of certain potential inter-creditor
disputes. 2.2. Formation of Debtor Group for Convenience Purposes. The Plan
groups the Debtors together solely for purposes of describing treatment under
the Plan, confirmation of the Plan and making Plan Distributions in respect of
Claims against and Interests in the Debtors under the Plan. Such grouping shall
not affect any Debtor’s status as a separate legal entity, change the
organizational structure of the Debtors’ business enterprise, constitute a
change of control of any Debtor for any purpose, cause a merger or consolidation
of any legal entities, nor cause the transfer of any assets or the assumption of
any 19

GRAPHIC [g128141kei024.gif]

 



liabilities; and, except as otherwise provided by or permitted in the Plan, all
Debtors shall continue to exist as separate legal entities. 2.3. Intercompany
Claims and Intercompany Interests. (a) Intercompany Claims. Notwithstanding
anything to the contrary herein, on or after the Effective Date, any and all
Intercompany Claims shall, at the option of the Debtors or the Reorganized
Debtors, as applicable, and as Acceptable to the Required Parties, either be (i)
extinguished, canceled and/or discharged on the Effective Date, or (ii)
reinstated and otherwise survive the Debtors’ restructuring by virtue of such
Intercompany Claims being left unimpaired. To the extent any such Intercompany
Claim is reinstated, or otherwise adjusted (including by contribution,
distribution in exchange for new debt or equity, or otherwise), paid or
continued as of the Effective Date, any such transaction may be effected on or
after the Effective Date without any further action by the Bankruptcy Court, act
or action under applicable law, regulation, order or rule or the vote, consent,
authorization or approval of any Person. (b) Intercompany Interests. No
Intercompany Interests shall be cancelled pursuant to this Plan, and all
Intercompany Interests shall be unaffected by the Plan and continue in place
following the Effective Date, solely for the administrative convenience of
maintaining the existing corporate structure of the Debtors and the Reorganized
Debtors. ARTICLE III. DIP CLAIMS, ADMINISTRATIVE EXPENSE CLAIMS, FEE CLAIMS,
U.S. TRUSTEE FEES AND PRIORITY TAX CLAIMS The Plan constitutes a joint plan of
reorganization for all of the Debtors. All Claims and Interests, except DIP
Claims, Administrative Expense Claims, Fee Claims, Ad Hoc Group Fee Claim, U.S.
Trustee Fees and Priority Tax Claims, are placed in the Classes set forth in
Article IV below. In accordance with section 1123(a)(1) of the Bankruptcy Code,
DIP Claims, Administrative Expense Claims, Fee Claims, U.S. Trustee Fees and
Priority Tax Claims have not been classified, and the holders thereof are not
entitled to vote on this Plan. A Claim or Interest is placed in a particular
Class only to the extent that such Claim or Interest falls within the
description of that Class and is classified in other Classes to the extent that
any portion of the Claim or Interest falls within the description of such other
Classes. A Claim or Interest is placed in a particular Class for all purposes,
including voting, confirmation and distribution under this Plan and under
sections 1122 and 1123(a)(1) of the Bankruptcy Code. However, a Claim or
Interest is placed in a particular Class for the purpose of receiving Plan
Distributions only to the extent that such Claim or Interest is an Allowed Claim
or Allowed Interest and has not been paid, released or otherwise settled prior
to the Effective Date. 20

GRAPHIC [g128141kei025.gif]

 



3.1. DIP Claims. On the Effective Date, the DIP Claims shall be Allowed and
shall not be subject to any avoidance, reductions, setoff, offset, recoupment,
recharacterization, subordination (whether equitable, contractual, or
otherwise), counterclaims, cross-claims, defenses, disallowance, impairment,
objection, or any other challenges under any applicable law or regulation by any
Person. In full satisfaction, settlement, release and discharge of the Allowed
DIP Claims, on the Effective Date, Allowed DIP Claims shall (a) be paid in Cash
to the greatest extent possible from available Cash of the Debtors (as
reasonably agreed by the Debtors and the DIP Lenders), and (b) to the extent the
Allowed DIP Claims are not paid in full in Cash on the Effective Date, receive
New Convertible Notes in an amount equal to the amount of the Allowed DIP Claims
not receiving Cash pursuant to the foregoing clause (a). Payment of any unpaid
fees and expenses of the DIP Administrative Agent shall be paid to the DIP
Administrative Agent in cash on the Effective Date. Distributions on account of
Allowed DIP Claims other than Cash will not be distributed to the DIP
Administrative Agent but instead shall be distributed directly to the DIP
Lenders as reflected on the registry maintained by the DIP Administrative Agent
as of the Confirmation Date. The Debtors will request such registry from the DIP
Administrative Agent. Upon satisfaction of the Allowed DIP Lender Claims as set
forth in this Section 3.1 of the Plan, all Liens and security interests granted
to secure such obligations, whether in the Chapter 11 Cases or otherwise, shall
be terminated and of no further force or effect. 3.2. Administrative Expense
Claims. (a) Time for Filing Administrative Expense Claims. The holder of an
Administrative Expense Claim, other than the holder of: (i) a Fee Claim; (ii) a
DIP Claim; (iii) a 503(b)(9) Claim; (iv) an Ad Hoc Group Fee Claim; (v) an
Administrative Expense Claim that has been Allowed on or before the Effective
Date; (vi) an Administrative Expense Claim for an expense or liability incurred
and payable in the ordinary course of business by a Debtor; (vii) an
Administrative Expense Claim on account of fees and expenses incurred on or
after the Petition Date by ordinary course professionals retained by the Debtors
pursuant to an order of the Bankruptcy Court; 21

GRAPHIC [g128141kei026.gif]

 



(viii) an Administrative Expense Claim held by an officer, director or employee
of the Debtors serving in such capacity immediately prior to the occurrence of
the Effective Date solely in their capacity as such (whether or not also an
officer, director or employee of Novelion), for indemnification, contribution,
or advancement of expenses pursuant to (A) any Debtor’s certificate of
incorporation, by-laws, operating agreement, or similar organizational document,
(B) any employment, director or similar agreement, or (C) any indemnification or
contribution agreement approved by the Bankruptcy Court; (ix) an Administrative
Expense Claim arising, in the ordinary course of business, out of the employment
by one or more Debtors of an individual from and after the Petition Date, but
only to the extent that such Administrative Expense Claim is solely for
outstanding wages, commissions, accrued benefits, or reimbursement of business
expenses; (x) a Claim for adequate protection arising under the DIP Order; (xi)
an Administrative Expense Claim of Novelion or Novelion Services USA, Inc.
arising out of or related to the Shared Services Agreements; (xii) an
Intercompany Claim; (xiii) an Administrative Expense Claim described in 11
U.S.C. § 503(b)(1)(B)-(C), if the holder is a Governmental Unit; or (xiv) U.S.
Trustee Fees, must file with the Bankruptcy Court and serve on the Reorganized
Debtors, the Claims Agent, and the U.S. Trustee, proof of such Administrative
Expense Claim within thirty (30) days after the Effective Date (the
“Administrative Bar Date”). Such proof of Administrative Expense Claim must
include at a minimum: (1) the name of the applicable Debtor that is purported to
be liable for the Administrative Expense Claim and if the Administrative Expense
Claim is asserted against more than one Debtor, the exact amount asserted to be
owed by each such Debtor; (2) the name of the holder of the Administrative
Expense Claim; (3) the asserted amount of the Administrative Expense Claim; (4)
the basis of the Administrative Expense Claim; and (5) supporting documentation
for the Administrative Expense Claim. FAILURE TO FILE AND SERVE SUCH PROOF OF
ADMINISTRATIVE EXPENSE CLAIM TIMELY AND PROPERLY SHALL RESULT IN SUCH CLAIM
BEING FOREVER BARRED AND DISCHARGED. (b) Treatment of Administrative Expense
Claims. Except to the extent that a holder of an Allowed Administrative Expense
Claim agrees to a different treatment, on, or as soon thereafter as is
reasonably practicable, the later of 22

GRAPHIC [g128141kei027.gif]

 



the Effective Date and the first Business Day after the date that is thirty (30)
calendar days after the date an Administrative Expense Claim becomes an Allowed
Claim, the holder of such Allowed Administrative Expense Claim shall receive
from the applicable Reorganized Debtor Cash in an amount equal to such Allowed
Claim; provided, however, that Allowed Administrative Expense Claims
representing liabilities incurred in the ordinary course of business by any of
the Debtors, as debtors in possession, shall be paid by the applicable
Reorganized Debtor in the ordinary course of business, consistent with past
practice and in accordance with the terms and subject to the conditions of any
orders or agreements governing, instruments evidencing, or other documents
relating to, such liabilities. Any Claim related to fees and expenses,
contribution or indemnification obligations, payable or owing by the Debtors to
the Ad Hoc Group, the Plan Investor, or the Backstop Parties under the RSA, the
Backstop Commitment Agreement, the Plan Funding Agreement, or the PFA Order
shall constitute an Allowed Administrative Expense Claim and shall be paid in
Cash on the Effective Date or as soon thereafter as is reasonably practicable
without the need to file a proof of such Claim with the Bankruptcy Court in
accordance with Section 3.2(a) hereof and without further order of the
Bankruptcy Court. Any Claim then payable or owing by the Debtors to Novelion or
Novelion Services, USA, Inc. arising out of or related to the Shared Services
Agreements shall be paid in Cash on the Effective Date from Plan Cash, without
the need to file a proof of such Claim with the Bankruptcy Court in accordance
with Section 3.2(a) hereof and without further order of the Bankruptcy Court.
3.3. Fee Claims. (a) Time for Filing Fee Claims. Any Professional Person seeking
allowance of a Fee Claim shall file with the Bankruptcy Court its final
application for allowance of compensation for services rendered and
reimbursement of expenses incurred prior to the Effective Date and in connection
with the preparation and prosecution of such final application no later than
forty-five (45) calendar days after the Effective Date or such other date as
established by the Bankruptcy Court. Objections to such Fee Claims, if any, must
be filed and served no later than sixty-five (65) calendar days after the
Effective Date or such other date as established by the Bankruptcy Court. (b)
Treatment of Fee Claims. All Professional Persons seeking allowance by the
Bankruptcy Court of a Fee Claim shall be paid in full in Cash in such amounts as
are approved by the Bankruptcy Court: (i) upon the later of (x) the Effective
Date, and (y) three (3) calendar days after the date upon which the order
relating to the allowance of any such Fee Claim is entered, or (ii) upon such
other terms as may be mutually agreed upon between the holder of such Fee Claim
and the Reorganized Debtors. On the Effective Date, the Reorganized Debtors
shall reserve and hold in a segregated account Cash in an amount equal to all
accrued but unpaid Fee Claims as of the Effective Date, which Cash shall be
disbursed solely to the holders of Allowed Fee Claims with the remainder to be
reserved until all Fee Claims have been either Allowed and paid in full or 23

GRAPHIC [g128141kei028.gif]

 



Disallowed by Final Order, at which time any remaining Cash in the segregated
account shall become the sole and exclusive property of the Reorganized Debtors,
provided that the Debtors’ and the Reorganized Debtors’ obligations to pay
Allowed Fee Claims shall not be limited or deemed limited to funds held in any
escrow account. To the extent that funds held in any escrow account for Allowed
Fee Claims are insufficient to satisfy the Allowed amount of Fee Claims owing to
the Professional Person, the Reorganized Debtors shall pay such amounts within
ten (10) Business Days of entry of the order approving such Fee Claims. 3.4.
U.S. Trustee Fees. The Debtors or Reorganized Debtors, as applicable, shall pay
all outstanding U.S. Trustee Fees of a Debtor on an ongoing basis on the date
such U.S. Trustee Fees become due, until such time as a final decree is entered
closing the applicable Chapter 11 Case, the applicable Chapter 11 Case is
converted or dismissed, or the Bankruptcy Court orders otherwise. 3.5. Priority
Tax Claims. Except to the extent that a holder of an Allowed Priority Tax Claim
agrees to different treatment, each holder of an Allowed Priority Tax Claim
shall receive, in the Debtors’ or Reorganized Debtors’ discretion, either: (a)
on, or as soon thereafter as is reasonably practicable, the later of the
Effective Date and the first Business Day after the date that is thirty (30)
calendar days after the date a Priority Tax Claim becomes an Allowed Claim, Cash
in an amount equal to such Claim; or (b) deferred Cash payments following the
Effective Date, over a period ending not later than five (5) years after the
Petition Date, in an aggregate amount equal to the Allowed amount of such
Priority Tax Claim (with any interest to which the holder of such Priority Tax
Claim may be entitled calculated in accordance with section 511 of the
Bankruptcy Code); provided, however, that all Allowed Priority Tax Claims that
are not due and payable on or before the Effective Date shall be paid in the
ordinary course of business as they become due. ARTICLE IV. CLASSIFICATION OF
CLAIMS AND INTERESTS 4.1. Classification of Claims and Interests. The following
table designates the Classes of Claims against and Interests in the Debtors, and
specifies which Classes are: (a) impaired or unimpaired by this Plan; (b)
entitled to vote to accept or reject this Plan in accordance with section 1126
of the Bankruptcy Code; or (c) deemed to accept or reject this Plan. 24

GRAPHIC [g128141kei029.gif]

 



If a controversy arises regarding whether any Claim or Interest is properly
classified under the Plan, the Bankruptcy Court shall, upon proper motion and
notice, determine such controversy at the Confirmation Hearing. If the
Bankruptcy Court finds that the classification of any Claim or Interest is
improper, then such Claim or Interest shall be reclassified and any Ballot
previously cast by the holder of such Claim or Interest shall be counted in, and
the Claim or Interest shall receive the treatment prescribed in, the Class in
which the Bankruptcy Court determines such Claim or Interest should have been
classified, without the necessity of resoliciting any votes on the Plan. 4.2.
Unimpaired Classes of Claims. The following Classes of Claims are unimpaired
and, therefore, presumed to have accepted this Plan and are not entitled to vote
on this Plan under section 1126(f) of the Bankruptcy Code: (a) Class 1: Class 1
consists of all Priority Non-Tax Claims. (b) Class 2: Class 2 consists of all
Other Secured Claims. (c) Class 5: Class 5 consists of all Government Settlement
Claims. (d) Class 6A: Class 6A consists of all Ongoing Trade Claims. 4.3.
Impaired Classes of Claims. (a) The following Classes of Claims are impaired and
entitled to vote on this Plan: (i) Class 3: Class 3 consists of all Bridge Loan
Claims. 25 Class Designation Impairment Entitled to Vote Class 1 Priority
Non-Tax Claims No No (Presumed to accept) Class 2 Other Secured Claims No No
(Presumed to accept) Class 3 Bridge Loan Claims Yes Yes Class 4 Novelion
Intercompany Loan Claims Yes Yes Class 5 Government Settlement Claims No No
(Presumed to accept) Class 6A Ongoing Trade Claims No No (Presumed to accept)
Class 6B Other General Unsecured Claims Yes Yes Class 7 Existing Securities Law
Claims Yes No (Deemed to reject) Class 8 Existing Interests Yes No (Deemed to
reject)

GRAPHIC [g128141kei030.gif]

 



(ii) Class 4: Class 4 consists of all Novelion Intercompany Loan Claims. (iii)
Class 6B: Class 6B consists of all Other General Unsecured Claims. (b) The
following Classes of Claims and Interests are impaired and deemed to have
rejected this Plan and, therefore, are not entitled to vote on this Plan under
section 1126(g) of the Bankruptcy Code: (i) Class 7: Class 7 consists of all
Existing Securities Law Claims. (ii) Class 8: Class 8 consists of all Existing
Interests. 4.4. Separate Classification of Other Secured Claims. Although all
Other Secured Claims have been placed in one Class for purposes of nomenclature,
each Other Secured Claim, to the extent secured by a Lien on Collateral
different than that securing any additional Other Secured Claims, shall be
treated as being in a separate sub-Class for the purpose of receiving Plan
Distributions. ARTICLE V. TREATMENT OF CLAIMS AND INTERESTS 5.1. Priority
Non-Tax Claims (Class 1). (a) Treatment: The legal, equitable and contractual
rights of the holders of Priority Non-Tax Claims are unaltered by this Plan.
Except to the extent that a holder of an Allowed Priority Non-Tax Claim agrees
to a different treatment, on the applicable Distribution Date, each holder of an
Allowed Priority Non-Tax Claim shall receive Cash from the applicable
Reorganized Debtor in an amount equal to such Allowed Claim. (b) Voting: The
Priority Non-Tax Claims are Unimpaired Claims. In accordance with section
1126(f) of the Bankruptcy Code, the holders of Priority Non-Tax Claims are
conclusively presumed to accept this Plan and are not entitled to vote to accept
or reject the Plan, and the votes of such holders will not be solicited with
respect to such Allowed Priority Non-Tax Claims. 5.2. Other Secured Claims
(Class 2). (a) Treatment: The legal, equitable and contractual rights of the
holders of Other Secured Claims are unaltered by this Plan. Except to the extent
that a holder of an Allowed Other Secured Claim agrees to a different treatment,
on the applicable Distribution Date each holder of an Allowed Other Secured
Claim shall receive, at the election of the Reorganized Debtors: (i) Cash in an
amount equal to such Allowed Claim; or (ii) such other treatment that will
render such Other Secured Claim unimpaired pursuant to section 1124 of the
Bankruptcy Code; provided, however, that Other Secured Claims incurred by a
Debtor in the ordinary course 26

GRAPHIC [g128141kei031.gif]

 



of business may be paid in the ordinary course of business in accordance with
the terms and conditions of any agreements relating thereto, in the discretion
of the applicable Debtor or Reorganized Debtor without further notice to or
order of the Bankruptcy Court. Each holder of an Allowed Other Secured Claim
shall retain the Liens securing its Allowed Other Secured Claim as of the
Effective Date until full and final satisfaction of such Allowed Other Secured
Claim is made as provided herein. On the full payment or other satisfaction of
each Allowed Other Secured Claim in accordance with the Plan, the Liens securing
such Allowed Other Secured Claim shall be deemed released, terminated and
extinguished, in each case without further notice to or order of the Bankruptcy
Court, act or action under applicable law, regulation, order or rule or the
vote, consent, authorization or approval of any Person. (b) Deficiency Claims:
To the extent that the value of the Collateral securing any Other Secured Claim
is less than the Allowed amount of such Other Secured Claim, the undersecured
portion of such Allowed Claim shall be treated for all purposes under this Plan
as an Other General Unsecured Claim and shall be classified as a Class 6B Other
General Unsecured Claim. (c) Voting: The Allowed Other Secured Claims are
Unimpaired Claims. In accordance with section 1126(f) of the Bankruptcy Code,
the holders of Allowed Other Secured Claims are conclusively presumed to accept
this Plan and are not entitled to vote to accept or reject the Plan, and the
votes of such holders will not be solicited with respect to such Allowed Other
Secured Claims. 5.3. Bridge Loan Claims (Class 3). (a) Treatment: The Bridge
Loan Claims shall be Allowed under this Plan, and shall not be subject to any
avoidance, reductions, setoff, offset, recoupment, recharacterization,
subordination (whether equitable, contractual, or otherwise), counterclaims,
cross-claims, defenses, disallowance, impairment, objection, or any other
challenges under any applicable law or regulation by any Person. Except to the
extent that a holder of a Bridge Loan Claim agrees to different treatment with
respect to such holder’s Claim, on the applicable Distribution Date, or as soon
as practicable thereafter, each holder of a Bridge Loan Claim shall receive,
subject to the terms of this Plan, in full and final satisfaction, settlement,
release and discharge of its Bridge Loan Claim: (i) New Money Bridge Loan Claim:
receipt of New Term Loan Facility Obligations on a dollar for dollar basis on
account of its New Money Bridge Loan Claim. (ii) Roll Up Loan Claim: receipt of
New Convertible Notes on a dollar for dollar basis on account of its Roll Up
Loan Claim. (b) Voting: The Bridge Loan Claims are impaired Claims. Holders of
such Claims are entitled to vote to accept or reject the Plan. The Bridge Loan
Lenders, as reflected on the registry maintained by the Bridge Loan
Administrative Agent on the date the Disclosure Statement Order is entered on
the Bankruptcy Court’s docket, rather than the Bridge Loan Administrative Agent,
will vote on the Plan. The Debtors will request such registry from the 27

GRAPHIC [g128141kei032.gif]

 



Bridge Loan Administrative Agent and votes will be solicited directly by the
Debtors with respect to such Bridge Loan Claims. 5.4. Novelion Intercompany Loan
Claims (Class 4). (a) Treatment: The Novelion Intercompany Loan Claim shall be
Allowed under this Plan, and shall not be subject to any avoidance, reductions,
setoff, offset, recoupment, recharacterization, subordination (whether
equitable, contractual, or otherwise), counterclaims, cross-claims, defenses,
disallowance, impairment, objection, or any other challenges under any
applicable law or regulation by any Person. Except to the extent that the holder
of the Novelion Intercompany Loan Claim agrees to different treatment, on the
applicable Distribution Date, or as soon as practicable thereafter, the holder
of the Novelion Intercompany Loan Claim shall receive, in full and final
satisfaction, release and discharge of the Novelion Intercompany Loan Claim, the
Class 4 New Common Stock Distribution. For the avoidance of doubt, in
satisfaction of the Novelion Intercompany Loan Claim in accordance with this
Section 5.4, Novelion shall waive and release any and all Other Novelion Claims,
and Novelion shall not be entitled to any distribution or consideration on
account thereof, except as provided in the Shared Services Agreements pursuant
to Section 7.16 hereof. (b) Voting: The Novelion Intercompany Loan Claim is an
impaired Claim. The holder of such Claim is entitled to vote to accept or reject
the Plan, and the vote of such holder will be solicited with respect to such
Novelion Intercompany Loan Claim. 5.5. Government Settlement Claims (Class 5).
(a) Treatment: Except to the extent that a holder of a Government Settlement
Claim agrees to a different treatment, Government Settlement Claims shall be
unimpaired by this Plan and shall remain obligations of the Reorganized Debtors
to the extent not satisfied and/or paid on or before the Effective Date. The
Government Settlement Agreements shall be deemed assumed by the Debtors, and
binding upon the Reorganized Debtors and the applicable parties thereto as of
and following the Effective Date (provided that the foregoing shall not
constitute a determination whether such agreements are executory contracts
subject to section 365 of the Bankruptcy Code). Notwithstanding the foregoing,
and unless the applicable parties to the Government Settlement Agreements object
in writing to such treatment prior to the deadline established by the Bankruptcy
Court to object to confirmation of this Plan, the monetary obligations under the
Government Settlement Agreements shall not be accelerated or increased as a
result of the commencement of the Chapter 11 Cases or the consummation of the
transactions contemplated by this Plan, the Plan Funding Agreement and/or the
other Transaction Documents, including the occurrence of any Fundamental
Transaction (as defined in the Government Settlement Agreements), by virtue of
the consummation of any such transactions or the failure of the New Common Stock
of the Plan Investor to be listed on the NASDAQ or other US stock exchange.
Nothing in the foregoing paragraph affects or limits the provisions of Section
12.6(d)-(e) of this Plan. (b) Voting: The Government Settlement Claims are
Unimpaired Claims. In accordance with section 1126(f) of the Bankruptcy Code,
the holders of the Government Settlement Claims are conclusively presumed to
accept this Plan and are not entitled to vote to 28

GRAPHIC [g128141kei033.gif]

 



accept or reject the Plan, and the votes of such holders will not be solicited
with respect to the Government Settlement Claims.3 5.6. Ongoing Trade Claims
(Class 6A). (a) Treatment: Except to the extent that a holder of an Allowed
Ongoing Trade Claim agrees to a different treatment, on the applicable
Distribution Date each holder of an Allowed Ongoing Trade Claim shall, at the
election of the Reorganized Debtors, and to the extent that such Allowed Ongoing
Trade Claim was not previously paid pursuant to an order of the Bankruptcy
Court: (i) be paid in full in Cash on the applicable Distribution Date, plus
postpetition interest at the Applicable Interest Rate, computed daily from the
Petition Date through the Effective Date, from Plan Cash, (ii) as to any Ongoing
Trade Claim incurred in the ordinary course of business and on normal credit
terms where payment comes due following the Effective Date, receive such
treatment that leaves unaltered the legal, equitable, or contractual rights to
which the holder of such Allowed Ongoing Trade Claim is entitled, or (iii) such
other treatment that would render such Ongoing Trade Claim Unimpaired. (b)
Voting: The Allowed Ongoing Trade Claims are Unimpaired Claims. In accordance
with section 1126(f) of the Bankruptcy Code, the holders of Allowed Ongoing
Trade Claims are conclusively presumed to accept this Plan and are not entitled
to vote to accept or reject the Plan, and the votes of such holders will not be
solicited with respect to such Allowed Ongoing Trade Claims. 5.7. Other General
Unsecured Claims (Class 6B). (a) Treatment: Except to the extent that a holder
of an Allowed Other General Unsecured Claim agrees to less favorable treatment,
each holder of an Allowed Other General Unsecured Claim shall receive, on the
applicable Distribution Date and in full and final satisfaction, settlement and
release of such Allowed Other General Unsecured Claim, its Pro Rata Share of:
(i) New Convertible Notes in the principal amount of $125,000,000 less the
portion of New Convertible Notes distributed to (x) holders of DIP Claims (to
the extent the DIP Claims are not repaid in full in Cash and receive a
distribution of New Convertible Notes pursuant to Section 3.1 hereof), and (y)
the holders of Roll Up Loan Claims pursuant to Section 5.3(a)(ii) hereof; and
(ii) the Class 6B New Common Stock Distribution (including any New Common Stock
issuable upon exercise of the New Warrants). (b) Voting: The Other General
Unsecured Claims are impaired Claims. Holders of such Claims are entitled to
vote to accept or reject the Plan, and the votes of such holders will be
solicited with respect to such Other General Unsecured Claims. 3 It is the
Debtors’ position that the Government Settlement Claims are Unimpaired Claims
and that Class 5 is presumed to accept this Plan under section 1126(f) of the
Bankruptcy Code. However, the holders of Government Settlement Claims reserve
their rights to dispute the Debtors’ position and/or to object to this Plan by
the deadline established by the Bankruptcy Court. Further, even if the holders
of Government Settlement Claims are presumed to accept this Plan, that
presumption in no way affects or limits the provisions of section 12.6(d)-(e) of
this Plan. 29

GRAPHIC [g128141kei034.gif]

 



5.8. Existing Securities Law Claims (Class 7). (a) Treatment: Holders of
Existing Securities Law Claims shall not receive or retain any distribution
under the Plan on account of such Existing Securities Law Claims. (b) Voting:
The Existing Securities Law Claims are impaired Claims. In accordance with
section 1126(g) of the Bankruptcy Code, the holders of Existing Securities Law
Claims are conclusively deemed to reject this Plan and are not entitled to vote
to accept or reject the Plan, and the votes of such holders will not be
solicited with respect to such Existing Securities Law Claims. 5.9. Existing
Interests (Class 8). (a) Treatment: Existing Interests shall be discharged,
cancelled, released and extinguished, and holders thereof shall not receive or
retain any distribution under the Plan on account of such Existing Interests.
(b) Voting: The Existing Interests are impaired Interests. In accordance with
section 1126(g) of the Bankruptcy Code, the holders of Existing Interests are
conclusively deemed to reject this Plan and are not entitled to vote to accept
or reject the Plan, and the votes of such holders will not be solicited with
respect to such Existing Interests. ARTICLE VI. ACCEPTANCE OR REJECTION OF THE
PLAN; EFFECT OF REJECTION BY ONE OR MORE CLASSES OF CLAIMS OR INTERESTS 6.1.
Class Acceptance Requirement. A Class of Claims shall have accepted the Plan if
it is accepted by at least two-thirds (2/3) in dollar amount and more than
one-half (1/2) in number of holders of the Allowed Claims in such Class that
have voted on the Plan calculated in accordance with the Disclosure Statement
Order. 6.2. Tabulation of Votes on a Non-Consolidated Basis. All votes on the
Plan shall be tabulated on a non-consolidated basis by Class and by Debtor for
the purpose of determining whether the Plan satisfies sections 1129(a)(8) and/or
(10) of the Bankruptcy Code. 6.3. “Cramdown.” Confirmation Pursuant to Section
1129(b) of the Bankruptcy Code or Because certain Classes are deemed to have
rejected this Plan, the Debtors will request confirmation of this Plan, as it
may be modified and amended from time to time, under section 1129(b) of the
Bankruptcy Code with respect to such Classes. Subject to Sections 14.5 and 14.6
of this Plan, the Debtors reserve the right (subject to the parties’ rights
under the RSA 30

GRAPHIC [g128141kei035.gif]

 



and the Plan Funding Agreement) to alter, amend, modify, revoke or withdraw this
Plan or any Plan Document in order to satisfy the requirements of section
1129(b) of the Bankruptcy Code, if necessary. Subject to Sections 14.5 and 14.6
of this Plan, the Debtors also reserve the right to request confirmation of the
Plan, as it may be modified, supplemented or amended from time to time, with
respect to any Class that affirmatively votes to reject the Plan. 6.4.
Elimination of Vacant Classes. Any Class of Claims or Interests that does not
have a holder of an Allowed Claim or Allowed Interest or a Claim or Interest
temporarily Allowed as of the date of the Confirmation Hearing shall be deemed
eliminated from the Plan for purposes of voting to accept or reject the Plan and
for purposes of determining acceptance or rejection of the Plan pursuant to
section 1129(a)(8) of the Bankruptcy Code. 6.5. Voting Classes; Deemed
Acceptance by Non-Voting Classes. If a Class contains Claims or Interests
eligible to vote and no holders of Claims or Interests eligible to vote in such
Class vote to accept or reject the Plan, the Plan shall be deemed accepted by
such Class. 6.6. Confirmation of All Cases. Except as otherwise specified
herein, the Plan shall not be deemed to have been confirmed unless and until the
Plan has been confirmed as to each of the Debtors; provided, however, that the
Debtors, subject to the parties’ rights under the RSA and the Plan Funding
Agreement, may at any time waive this Section 6.6. ARTICLE VII. MEANS FOR
IMPLEMENTATION 7.1. Non-Substantive Consolidation. The Plan is a joint plan that
does not provide for substantive consolidation of the Debtors’ Estates, and on
the Effective Date, the Debtors’ Estates shall not be deemed to be substantively
consolidated for purposes hereof. Except as specifically set forth herein,
nothing in this Plan shall constitute or be deemed to constitute an admission
that any one of the Debtors is subject to or liable for any claim against any
other Debtor. Additionally, claimants holding Claims and Interests against
multiple Debtors, to the extent Allowed in each Debtor’s Chapter 11 Case, will
be treated as holding a separate Claim or separate Interest, as applicable,
against each Debtor’s Estate, provided, however, that no holder of an Allowed
Claim shall be entitled to receive more than payment in full of such Allowed
Claim (plus postpetition interest, if and to the extent provided in this Plan),
and such Claims will be administered and treated in the manner provided in this
Plan. 31

GRAPHIC [g128141kei036.gif]

 



7.2. Plan Funding Transaction. On the Effective Date, subject to the terms and
conditions set forth in the Plan Funding Agreement and the Implementation
Memorandum and in exchange for New Common Stock in the Plan Investor or a newly
formed holding company of the Plan Investor (“New Amryt”) and the other
obligations of the Plan Investor and/or New Amryt under the Plan Funding
Agreement and this Plan, Aegerion shall sell to the Plan Investor or New Amryt
one hundred percent (100%) of the New Equity Interests in reorganized Aegerion.
From and after the Effective Date, the Plan Investor or New Amryt shall directly
and indirectly own the Reorganized Debtors. The existing shareholders of the
Plan Investor shall own 38.6% of New Common Stock and the holders of Class 4 and
Class 6B Claims shall collectively own 61.4% of the New Common Stock (prior to
completion of the $42 million Rights Offering and $18 million Plan Investor
Equity Raise). The transfer of the New Equity Interests of reorganized Aegerion
to the Plan Investor or New Amryt, and any and all action to be taken in
connection therewith, shall be authorized without the need for any further
board, corporate or shareholder action of the Debtors or Novelion. The issuance
of the New Common Stock requires the approval of the U.K. Panel on Takeovers and
Mergers. Further, the formation of New Amryt will be effected pursuant to a
scheme of arrangement that requires the approval of both the (a) shareholders of
the Plan Investor (with a voting threshold of 75% of those voting and a majority
in number of those voting) and (b) courts of England and Wales. The scheme of
arrangement will be undertaken pursuant to Part 26 of the Companies Act of 2006
and will involve an application by the Plan Investor to the High Court of
Justice in England and Wales to sanction the scheme of arrangement to allow New
Amryt to become the holding company of the Plan Investor group, following which
the rights and obligations of the Plan Investor under the Plan Funding Agreement
will be assumed by New Amryt. In consideration for the cancellation of each Plan
Investor shareholder’s interest in the Plan Investor, each Plan Investor
shareholder will receive shares in New Amryt and certain contingent value
rights. The New Common Stock is anticipated to be listed for trading on the
Alternative Investment Market operated by the London Stock Exchange plc. (“AIM”)
and on the Euronext Growth Market operated by Euronext Dublin (“Euronext”) and
will require the approval of AIM and Euronext for such admission and trading.
The issuance of the New Common Stock is also subject to confirmation of the
Plan. 7.3. Rights Offering. (a) Purpose. The proceeds of the sale of the Rights
Offering Stock and Plan Investor Equity Raise shall be used to provide a new
equity raise of $60 million — $42 million of which is on account of the Rights
Offering conducted under the Plan and $18 million of which is on account of the
Plan Investor Equity Raise, which shall be available for ordinary course
operations and general corporate purposes. (b) Rights Offering. In accordance
with the New Registration Rights Agreement, the Rights Offering Procedures and
the Backstop Commitment Agreement, and as provided in the Implementation
Memorandum, each Eligible Holder that timely votes to accept the Plan shall
receive Subscription Rights to acquire its respective Pro Rata Share of Rights
Offering Stock pursuant to the terms set forth in this Plan and in the Rights
Offering Procedures. With respect to each Eligible Holder that timely votes to
accept the Plan, each Subscription Right 32

GRAPHIC [g128141kei037.gif]

 



shall represent the right to acquire one share of Rights Offering Stock for the
Rights Offering Exercise Price. (c) Backstop Commitment. The Plan Investor
Equity Raise will be correspondingly increased by the aggregate amount of the
Rights Offering Amount that is not timely, duly and validly subscribed and paid
for by the Eligible Holders that timely vote to accept the Plan in accordance
with the Rights Offering Procedures, and in accordance with, and subject to the
limitations of, the provisions of the Backstop Commitment Agreement, and as
further described below, upon exercise of the put option of the Plan Investor,
the Backstop Parties shall be severally, and not jointly, required to purchase
their applicable portion of the Unsubscribed Shares (allocated pro rata among
the Backstop Parties based upon their respective Backstop Commitments) in the
event that the Plan Investor has been unable to effect a private placement of
the entire Plan Investor Equity Raise Amount. (d) Commitment Fee. On the
Effective Date, the Backstop Parties shall receive from the Plan Investor their
respective portion of the Backstop Commitment Fee pursuant to the terms of the
Backstop Commitment Agreement. The Backstop Commitment Fee shall be fully earned
immediately upon the Subscription Commencement Date and payable by the Plan
Investor (and not the Debtors) on the Effective Date pursuant to the terms and
conditions of the Backstop Commitment Agreement. 7.4. Plan Funding. The Debtors’
Cash obligations under the Plan will be funded from Plan Cash and proceeds from
the Rights Offering and the Plan Investor Equity Raise; provided however (i)
that only Plan Cash shall be used for payment of Government Settlement Claims
that become due and payable prior to the Effective Date, DIP Claims, Fee Claims,
Ad Hoc Group Fee Claim and the Convertible Notes Trustee Professional Fees and
(ii) only proceeds from the Rights Offering and Plan Investor Equity Raise will
be used to pay the Rebate Obligations or to repay any portion of the DIP
Obligations incurred to pay Rebate Obligations. 7.5. New Term Loan Facility; New
Convertibles Notes. On the Effective Date, subject to the Implementation
Memorandum, without any requirement of further action by stockholders or
directors of the Debtors, each of the Reorganized Debtors shall be authorized to
enter into the New Term Loan Facility, in the estimated amount of $81.9 million
(which is an amount equal to (a) the New Money Bridge Loan Claims plus (b) the
Existing Plan Investor Debt), and the New Convertible Notes Indenture, governing
approximately $125 million of New Convertible Notes, as well as any notes,
documents or agreements in connection therewith, including, without limitation,
any documents required in connection with the creation or perfection of the
Liens on any Collateral securing the New Term Loan Facility. 7.6. Authorization,
Issuance and Delivery of Plan Securities by the Plan Investor. (a) On the
Effective Date, subject to the Implementation Memorandum, the Plan Investor is
authorized to issue or cause to be issued those Plan Securities to be issued by
it in accordance with the terms of this Plan and the Plan Funding Agreement and
to take any and 33

GRAPHIC [g128141kei038.gif]

 



all action associated therewith, without the need for any further Bankruptcy
Court, corporate, limited liability company, member or shareholder action. (b)
On the Effective Date, subject to the Implementation Memorandum, the Plan
Investor shall issue and cause to be delivered the New Common Stock and the New
Warrants available in the New Common Stock Distribution to the Reorganized
Debtors, who will then deliver such New Common Stock and New Warrants directly
to the holders of the Novelion Intercompany Loan Claims and Other General
Unsecured Claims in accordance with the terms this Plan. (c) On the Effective
Date, subject to the Implementation Memorandum, the Plan Investor shall issue
and cause to be delivered the Rights Offering Stock to the Reorganized Debtors,
who will then deliver such Rights Offering Stock directly to Eligible Holders
who vote in favor of the Plan and exercise their Subscription Rights in
accordance with the terms of this Plan, the Rights Offering Procedures, and the
Backstop Commitment Agreement. (d) As a condition to receiving any Plan
Securities under this Plan or pursuant to the Rights Offering or the Plan
Investor Equity Raise, the Bridge Lenders shall have executed and delivered to
the Plan Investor a signature page to the New Registration Rights Agreement. The
New Registration Rights Agreement shall be executed and in full force and effect
on the Effective Date. (e) Notwithstanding anything to the contrary herein, (x)
any Person that would be entitled to receive more than 9.99% (but no more than
15%) of the aggregate amount of the New Common Stock issued as of the Effective
Date (excluding New Common Stock issued pursuant to any management incentive
plan and any New Common Stock reserved for issuance to any person other than
such Person pursuant to New Warrants or the New Convertible Notes or any other
warrant, option or agreement) or (y) with the consent of the Debtors and Plan
Investor, any other Person entitled to receive New Common Stock hereunder, may
elect to receive New Warrants on a one-for-one basis in lieu of all or any
portion of the shares of New Common Stock that would otherwise be issued to such
Person under the Plan; provided that such Person notifies the Debtors in writing
of such election (and the percentage of shares of New Common Stock to be
issuable thereunder) no later than two (2) Business Days after the Confirmation
Date, provided, further, that, with respect to clause (x), without the consent
of the Debtors and the Plan Investor, such Person may only elect to receive New
Warrants in lieu of such portion of New Common Stock that would otherwise be
issued to such Person under the Plan in excess of 7.5% of the aggregate amount
of New Common Stock issued as of the Effective Date (excluding New Common Stock
issued pursuant to any management incentive plan and any New Common Stock
reserved for issuance to any person other than such Person pursuant to New
Warrants or the New Convertible Notes or any other warrant, option or
agreement). (f) Notwithstanding anything to the contrary herein, (x) any Person
that would be entitled to receive more than 4.99% (but no more than 6.0%) of the
aggregate amount of the New Common Stock issued as of the Effective Date
(excluding New Common Stock issued pursuant to any management incentive plan and
any New Common Stock reserved for issuance to any person other than such Person
pursuant to New Warrants or the 34

GRAPHIC [g128141kei039.gif]

 



New Convertible Notes or any other warrant, option or agreement) or (y) with the
consent of the Debtors and Plan Investor, any other Person entitled to receive
New Common Stock hereunder, may elect to receive New Warrants on a one-for-one
basis in lieu of all or any portion of the shares of New Common Stock that would
otherwise be issued to such Person under the Plan; provided that such Person
notifies the Debtors in writing of such election (and the percentage of shares
of New Common Stock to be issuable thereunder) no later than two (2) Business
Days after the Confirmation Date, provided, further, that, with respect to
clause (x), without the consent of the Debtors and the Plan Investor, such
Person may only elect to receive New Warrants in lieu of such portion of New
Common Stock that would otherwise be issued to such Person under the Plan in
excess of 4.5% of the aggregate amount of New Common Stock issued as of the
Effective Date (excluding New Common Stock issued pursuant to any management
incentive plan and any New Common Stock reserved for issuance to any person
other than such Person pursuant to New Warrants or the New Convertible Notes or
any other warrant, option or agreement). 7.7. Continued Corporate Existence and
Vesting of Assets. (a) General. (i) Except as otherwise provided in this Plan,
the Debtors shall continue to exist after the Effective Date as Reorganized
Debtors in accordance with the applicable laws of the respective jurisdictions
in which they are incorporated or organized and pursuant to the Amended
Certificates of Formation for the purposes of satisfying their obligations under
the Plan and the continuation of their business. On or after the Effective Date,
each Reorganized Debtor, in its discretion, may take any and all action as
permitted by applicable law and such Reorganized Debtor’s organizational
documents, as such Reorganized Debtor may determine is reasonable and
appropriate, including, but not limited to, causing: (w) a Reorganized Debtor to
be merged into another Reorganized Debtor, or its Subsidiary and/or affiliate;
(x) a Reorganized Debtor to be dissolved; (y) the legal name of a Reorganized
Debtor to be changed; or (z) the closure of a Reorganized Debtor’s case on the
Effective Date or any time thereafter. (ii) On the Effective Date or as soon as
reasonably practicable thereafter, the Reorganized Debtors may take any and all
action as may be necessary or appropriate to effect any transaction described
in, approved by, contemplated by, or necessary to effectuate the Plan,
including: (1) the execution and delivery of appropriate agreements or other
documents of merger, consolidation, restructuring, conversion, disposition,
transfer, dissolution or liquidation containing terms that are consistent with
the terms of the Plan and that satisfy the applicable requirements of applicable
law and any other terms to which the applicable entities may agree; 35

GRAPHIC [g128141kei040.gif]

 



(2) the execution and delivery of appropriate instruments of transfer,
assignment, assumption or delegation of any asset, property, right, liability,
debt or obligation on terms consistent with the terms of the Plan and having
other terms for which the applicable parties agree; (3) the filing of
appropriate certificates or articles of incorporation, reincorporation, merger,
consolidation, conversion or dissolution pursuant to applicable state law; and
(4) all other actions that the applicable entities determine to be necessary or
appropriate, including making filings or recordings that may be required by
applicable law. (b) Revesting of Assets. Except as otherwise provided in this
Plan, on and after the Effective Date, all property of the Estates, wherever
located, including all claims, rights and Causes of Action and any property,
wherever located, acquired by the Debtors under or in connection with this Plan,
shall revest in the Reorganized Debtors, as applicable, free and clear of all
Claims, Liens, charges, other encumbrances and Interests. On and after the
Effective Date, except as otherwise provided in this Plan, each applicable
Reorganized Debtor may operate its business and may use, acquire and dispose of
property, wherever located, and each Reorganized Debtor may prosecute,
compromise or settle any Claims (including any Administrative Expense Claims)
and Causes of Action without supervision of or approval by the Bankruptcy Court
and free and clear of any restrictions of the Bankruptcy Code or the Bankruptcy
Rules other than restrictions expressly imposed by this Plan or the Confirmation
Order. Without limiting the foregoing, the Reorganized Debtors may pay the
charges that they incur on or after the Effective Date for Professional Persons’
fees, disbursements, expenses or related support services without application to
the Bankruptcy Court. 7.8. Cancellation of Existing Securities and Agreements.
Except for the purpose of evidencing a right to distribution under this Plan,
and except as otherwise set forth in this Plan (including Section 2.3 hereof),
on the Effective Date, subject to the Implementation Memorandum, all agreements,
including all intercreditor agreements, instruments, and other documents
evidencing, related to or connected with any Claim or Interest, other than
Intercompany Interests, and any rights of any holder in respect thereof, shall
be deemed cancelled, discharged and of no force or effect. The holders of or
parties to such cancelled instruments, securities and other documentation will
have no rights arising from or relating to such instruments, securities and
other documentation or the cancellation thereof, except the rights provided for
pursuant to this Plan. Notwithstanding anything to the contrary herein, each of
the Bridge Loan Credit Agreement, Novelion Intercompany Loan Credit Agreement
and the Convertible Notes Indenture shall continue in effect solely to the
extent necessary to: (a) permit holders of Bridge Loan Claims, Novelion
Intercompany Loan Claims and Convertible Notes Claims to receive Plan
Distributions on account of such respective claims; (b) permit the Bridge Loan
Administrative Agent and the Convertible Notes Trustee to seek compensation
and/or reimbursement of fees and expenses in accordance with the terms of this
Plan and/or the Convertible Notes Indenture, including through the exercise of
the charging Lien provided under the Convertible Notes Indenture; and (c)
preserving the right of the Convertible Notes Indenture Trustee to
indemnification from the Debtors pursuant and subject to the terms of the
Convertible Notes Indenture. Except as 36

GRAPHIC [g128141kei041.gif]

 



provided pursuant to this Plan, upon satisfaction of the Bridge Loan Claims and
Convertible Notes Claims, each of the Bridge Loan Administrative Agent and the
Convertible Notes Trustee, shall be discharged of all of their respective
obligations associated with the Bridge Loan and the Convertible Notes,
respectively. 7.9. Boards. (a) As of the Effective Date, the initial board of
directors of each of the Reorganized Debtors and the Plan Investor shall consist
of those individuals set forth in the Plan Supplement to be filed with the
Bankruptcy Court on or before the date of the Confirmation Hearing. The
compensation arrangement for any insider of the Debtors that shall become an
officer of a Reorganized Debtor or the Plan Investor shall be disclosed in the
Plan Supplement and selected in accordance with the terms set forth in the New
Registration Rights Agreement. (b) Unless reappointed pursuant to Section 7.9(a)
of the Plan, the members of the board of directors of each Debtor prior to the
Effective Date shall have no continuing obligations to the Reorganized Debtors
in their capacities as such on and after the Effective Date, each such member
shall be deemed to have resigned or shall otherwise cease to be a director of
the applicable Debtor on the Effective Date. Commencing on the Effective Date,
each of the directors of each of the Reorganized Debtors shall serve pursuant to
the terms of the applicable organizational documents of such Reorganized Debtor
and may be replaced or removed in accordance with such organizational documents.
7.10.Management. As of the Effective Date, the individuals who will serve in
certain senior management positions of the Reorganized Debtors shall consist of
those individuals set forth in the Plan Supplement and shall be Acceptable to
the Debtors and each of the Required Parties in accordance with the applicable
terms of the Transaction Documents. The compensation arrangement for any insider
of the Debtors that shall become an officer of a Reorganized Debtor shall be in
form and substance Acceptable to the Debtors and each of the Required Parties
and disclosed in the Plan Supplement to be filed with the Bankruptcy Court on or
before the date of the Confirmation Hearing. 7.11.Corporate Action. (a) The
Reorganized Debtors shall serve on the U.S. Trustee quarterly reports of the
disbursements made by each Reorganized Debtor on an entity-by-entity basis,
within 15 days after the conclusion of each such period, until such time as a
final decree is entered closing the applicable Chapter 11 Case or the applicable
Chapter 11 Case is converted or dismissed. Any such reports shall be prepared
consistent with (both in terms of content and format) any applicable Bankruptcy
Court and U.S. Trustee guidelines. Any deadline for filing Administrative
Expense Claims shall not apply to U.S. Trustee Fees. (b) On the Effective Date,
the Amended Memorandum of Association, the Amended Certificates of Formation and
any other applicable amended and restated corporate organizational documents of
each of the Reorganized Debtors shall be deemed authorized in all respects. 37

GRAPHIC [g128141kei042.gif]

 



(c) Any action under the Plan to be taken by or required of the Debtors or the
Reorganized Debtors, including the adoption or amendment of certificates of
formation, incorporation and by-laws, the issuance of securities and
instruments, or the selection of officers or directors shall be authorized and
approved in all respects, without any requirement of further action by any of
the Debtors’ or the Reorganized Debtors’ equity holders, sole members, boards of
directors or boards of managers, or similar body, as applicable. (d) The Debtors
and the Reorganized Debtors shall be authorized to execute, deliver, file, and
record such documents (including the Plan Documents), contracts, instruments,
releases and other agreements and take such other action as may be necessary to
effectuate and further evidence the terms and conditions of the Plan, without
the necessity of any further Bankruptcy Court, corporate, limited liability
company, board, member, or shareholder approval or action. In addition, the
selection of the Persons who will serve as the initial directors, officers and
managers of the Reorganized Debtors as of the Effective Date shall be deemed to
have occurred and be effective on and after the Effective Date without any
requirement of further action by the board of directors, board of managers, or
equity holders of the applicable Reorganized Debtor. 7.12.Ad Hoc Group Fee
Claim. On the Effective Date or as soon as reasonably practicable thereafter,
the Debtors or the Reorganized Debtors shall pay the Ad Hoc Group Fee Claim from
Plan Cash. 7.13.Payment of Convertible Notes Trustee Fees. On the Effective
Date, the Debtors shall pay in Cash all unpaid Convertible Notes Trustee Fees
from Plan Cash, regardless of whether such fees and expenses were incurred
before or after the Petition Date, without application by any party to the
Bankruptcy Court and without notice and a hearing pursuant to section 1129(a)(4)
of the Bankruptcy Code or otherwise. Notwithstanding anything to the contrary in
the Plan, the Convertible Notes Trustee Professional Fees shall not be subject
to the Administrative Bar Date. 7.14.Comprehensive Settlement of Claims and
Controversies. Pursuant to Bankruptcy Rule 9019 and in consideration for the
distributions and other benefits provided under this Plan, the provisions of
this Plan will constitute a good faith compromise and settlement of all Claims
or controversies relating to the rights that a holder of a Claim or Interest may
have with respect to any Allowed Claim or Allowed Interest or any distribution
to be made pursuant to this Plan on account of any Allowed Claim or Allowed
Interest. The entry of the Confirmation Order will constitute the Bankruptcy
Court’s approval, as of the Effective Date, of the compromise or settlement of
all such claims or controversies and the Bankruptcy Court’s finding that all
such compromises or settlements are: (i) in the best interest of the Debtors,
the Reorganized Debtors, and their respective Estates and property, and of
holders of Claims or Interests; and (ii) fair, equitable and reasonable. 38

GRAPHIC [g128141kei043.gif]

 



7.15.Additional Transactions Authorized Under This Plan. On or prior to the
Effective Date, as shall be Acceptable to the Required Parties, the Debtors
shall be authorized to take any such actions as may be necessary or appropriate
to reinstate Claims or Interests or render Claims or Interests not impaired, as
provided for under this Plan. 7.16.Shared Services Agreements. The Shared
Services Agreements, as amended, shall be assumed by order of the Bankruptcy
Court and shall terminate on the Effective Date in accordance with the terms of
the Shared Services Agreements. 7.17.Acceptable. As used herein, the term
“Acceptable” shall mean (x) when in reference to any document, or any amendment,
modification or change to such document, in form and substance reasonably
acceptable to the applicable parties, and (y) when in reference to any
individual, reasonably acceptable to the applicable parties. ARTICLE VIII.
DISTRIBUTIONS 8.1. Distributions. The Disbursing Agent shall make all Plan
Distributions to the appropriate holders of Allowed Claims in accordance with
the terms of this Plan. Distributions to holders of Allowed General Unsecured
Claims (on account of Convertible Notes Claims) shall be made by the Convertible
Notes Trustee and deemed completed when made to the indenture trustee as
Disbursing Agent. Plan Distributions on account of the Bridge Loan Claim (other
than the payment of any unpaid fees and expenses of the Bridge Loan
Administrative Agent which shall be paid to the Bridge Loan Administrative Agent
in cash on the Effective Date) shall not be made to the Bridge Loan
Administrative Agent but instead shall be distributed directly to the Bridge
Loan Lenders as reflected on the registry maintained by the Bridge Loan
Administrative Agent as of the Confirmation Date. The Debtors will request such
registry from the Bridge Loan Administrative Agent. 8.2. No Postpetition
Interest on Claims. Other than as specifically provided in the Plan or the
Confirmation Order, or required by applicable bankruptcy or non-bankruptcy law,
postpetition interest shall not accrue or be paid on any Claims, and no holder
of a Claim shall be entitled to interest accruing on such Claim on or after the
Petition Date. 39

GRAPHIC [g128141kei044.gif]

 



8.3. Date of Distributions. Unless otherwise provided herein, any Plan
Distributions and deliveries to be made hereunder shall be made on the
applicable Distribution Date; provided, that the Reorganized Debtors may utilize
periodic distribution dates to the extent that use of a periodic distribution
date does not delay payment of the Allowed Claim more than sixty (60) days. For
the avoidance of doubt, and notwithstanding anything herein to the contrary, all
such Plan Distributions and deliveries that are to be made in Cash hereunder on
the applicable Distribution Date shall be made from Plan Cash unless otherwise
provided herein. In the event that any payment or act under this Plan is
required to be made or performed on a date that is not a Business Day, then the
making of such payment or the performance of such act may be completed on or as
soon as reasonably practicable after the next succeeding Business Day, but shall
be deemed to have been completed as of the required date. 8.4. Distribution
Record Date. As of the close of business on the Distribution Record Date, the
various lists of holders of Claims in each of the Classes, as maintained by the
Debtors, or their agents, shall be deemed closed and there shall be no further
changes in the record holders of any of the Claims after the Distribution Record
Date. Neither the Debtors nor the Disbursing Agent shall have any obligation to
recognize any transfer of Claims occurring after the close of business on the
Distribution Record Date. Additionally, with respect to payment of any Cure
Amounts or any Cure Disputes in connection with the assumption and/or assignment
of the Debtors’ executory contracts and unexpired leases, neither the Debtors,
the Disbursing Agent nor the Plan Investor shall have any obligation to
recognize or deal with any party other than the non-Debtor party to the
applicable executory contract or unexpired lease, even if such non-Debtor party
has sold, assigned or otherwise transferred its Claim for a Cure Amount. 8.5.
Disbursing Agent. (a) Powers of Disbursing Agent. The Disbursing Agent shall be
empowered to: (i) effectuate all actions and execute all agreements,
instruments, and other documents necessary to perform its duties under this
Plan; (ii) make all applicable Plan Distributions or payments contemplated
hereby; (iii) employ professionals to represent it with respect to its
responsibilities; and (iv) exercise such other powers as may be vested in the
Disbursing Agent by order of the Bankruptcy Court (including any order issued
after the Effective Date), pursuant to this Plan, or as deemed by the Disbursing
Agent to be necessary and proper to implement the provisions hereof. (b)
Expenses Incurred by the Disbursing Agent on or After the Effective Date. Except
as otherwise ordered by the Bankruptcy Court, and subject to the written
agreement of the Reorganized Debtors, the amount of any reasonable and
documented fees and expenses incurred by the Disbursing Agent on or after the
Effective Date (including taxes) and any reasonable compensation and expense
reimbursement Claims (including reasonable attorney and other professional fees
and expenses) of the Disbursing Agent shall be paid in Cash by the Reorganized
Debtors. The foregoing fees and expenses shall be paid in the ordinary course,
upon presentation of invoices to the Reorganized Debtors and without the need
for approval by 40

GRAPHIC [g128141kei045.gif]

 



the Bankruptcy Court, as set forth in Section 3.2(b) of this Plan. In the event
that the Disbursing Agent and the Reorganized Debtors are unable to resolve a
dispute with respect to the payment of the Disbursing Agent’s fees, costs and
expenses, the Disbursing Agent may elect to submit any such dispute to the
Bankruptcy Court for resolution. (c) Bond. The Disbursing Agent shall not be
required to give any bond or surety or other security for the performance of its
duties unless otherwise ordered by the Bankruptcy Court and, in the event that
the Disbursing Agent is so otherwise ordered, all costs and expenses of
procuring any such bond or surety shall be borne by the Reorganized Debtors.
Furthermore, any such entity required to give a bond shall notify the Bankruptcy
Court and the U.S. Trustee in writing before terminating any such bond that is
obtained. (d) Cooperation with Disbursing Agent. The Reorganized Debtors shall
use all commercially reasonable efforts to provide the Disbursing Agent with the
amount of Claims and the identity and addresses of holders of Claims, in each
case, that are entitled to receive Plan Distributions, as set forth in the
Debtors’ or the applicable Reorganized Debtors’ books and records. The
Reorganized Debtors will cooperate in good faith with the Disbursing Agent to
comply with the withholding and reporting requirements outlined in Section 8.16
of this Plan. 8.6. Delivery of Distributions in General. Subject to the
provisions contained in this Article VIII, the applicable Disbursing Agent will
issue, or cause to be issued, and authenticate, as applicable, all Plan
Consideration, and subject to Bankruptcy Rule 9010, make all Plan Distributions
or payments to any holder of an Allowed Claim as and when required by this Plan
at: (a) the address of such holder on the books and records of the Debtors or
their agents; or (b) at the address in any written notice of address change
delivered to the Debtors or the applicable Disbursing Agent, including any
addresses included on any filed proofs of Claim or transfers of Claim filed with
the Bankruptcy Court. In the event that any Plan Distribution to any holder is
returned as undeliverable, no distribution or payment to such holder shall be
made unless and until the applicable Disbursing Agent has been notified of the
then current address of such holder, at which time or as soon as reasonably
practicable thereafter such Plan Distribution shall be made to such holder
without interest; provided, however, such Plan Distributions or payments shall
be deemed unclaimed property under section 347(b) of the Bankruptcy Code at the
expiration of the later of one year from (i) the Effective Date, and (ii) the
first Distribution Date after such holder’s Claim is first Allowed. 8.7.
Delivery of Distributions on Convertible Notes Claims. The Convertible Notes
Indenture Trustee shall be deemed to be the holder of all Allowed Convertible
Notes Claims in Class 6B for purposes of distributions to be made hereunder, and
all distributions on account of such Allowed Claims shall be made to or at the
direction of the Convertible Notes Indenture Trustee except as otherwise
provided herein. As soon as practicable following the Effective Date, the
Convertible Notes Indenture Trustee shall arrange to deliver or direct the
delivery of such distributions to or on behalf of the holders of Allowed
Convertible Notes Claims in Class 6B in accordance with the terms of the
Convertible Notes Indenture and the Plan. Distributions of the New Convertible
Notes to be held through 41

GRAPHIC [g128141kei046.gif]

 



DTC shall be made through the facilities of DTC in accordance with DTC’s
customary practices. All New Convertible Notes to be distributed pursuant to the
Plan shall be issued in the names of such holders, their nominees of record, or
their permitted designees as of the Distribution Record Date in accordance with
DTC’s book-entry procedures, to the extent applicable; provided that such New
Convertible Notes are permitted to be held through DTC’s book-entry system;
provided, further, that to the extent that the New Convertible Notes are not
eligible for distribution in accordance with DTC’s customary practices, the
Reorganized Debtors will take such reasonable actions as may be required to
cause distributions of the New Convertible Notes under the Plan. No
distributions will be made other than through DTC if the New Convertible Notes
are permitted to be held through DTC’s book entry system. Any distribution that
otherwise would be made to any holder eligible to receive a distribution of a
security available solely through DTC who does not own or hold an account
eligible to receive a distribution through DTC on a relevant distribution date
shall be forfeited. The Reorganized Debtors will cause distributions of New
Common Stock to be made to the CREST account of the holders of Allowed
Convertible Notes Claims, or failing that, to the Convertible Notes Indenture
Trustee to be held on behalf of the holders of Allowed Convertible Notes Claims
and in accordance with the customary practices of the applicable depositary. All
New Common Stock to be distributed pursuant to the Plan shall be issued in the
names of such holders, their nominees of record, or their permitted designees as
of the Distribution Record Date; provided, that to the extent that the New
Common Stock is American Depositary Shares representing common stock or is not
eligible for distribution as set forth herein, the Reorganized Debtors will take
such reasonable actions as may be required to cause distributions of the New
Common Stock under the Plan. Notwithstanding anything in the Plan to the
contrary, and without limiting the exculpation and release provisions of the
Plan, the Convertible Notes Indenture Trustee shall not have any liability to
any entity with respect to distributions made or directed to be made by the
Convertible Notes Indenture Trustee except for fraud or intentional misconduct.
8.8. Unclaimed Property. Except with respect to holders of Unimpaired Claims,
one year from the later of (i) the Effective Date, and (ii) the first
Distribution Date after such holder’s Claim is first Allowed, all unclaimed
property, wherever located, or interests in property distributable hereunder on
account of such Claim shall revert to the Reorganized Debtors or their
respective successors or assigns of the Reorganized Debtors, and any claim or
right of the holder of such Claim to such property, wherever located, or
interest in property shall be discharged and forever barred. The Reorganized
Debtors and the Disbursing Agent shall have no obligation to attempt to locate
any holder of an Allowed Claim other than by reviewing the Debtors’ books and
records, and the proofs of Claim filed against the Debtors, as reflected on the
claims register maintained by the Claims Agent. 8.9. Satisfaction of Claims.
Unless otherwise specifically provided herein, any Plan Distributions and
deliveries to be made on account of Allowed Claims hereunder shall be in
complete settlement, satisfaction and discharge of such Allowed Claims. 42

GRAPHIC [g128141kei047.gif]

 



8.10.Manner of Payment Under Plan. Except as specifically provided herein, at
the option of the Reorganized Debtors, any Cash payment to be made hereunder may
be made by a check or wire transfer or as otherwise required or provided in
applicable agreements or customary practices of the Debtors or the applicable
Reorganized Debtor, as the case may be. 8.11.Fractional Shares; De Minimis Cash
Distributions. Neither the Reorganized Debtors nor the Disbursing Agent shall
have any obligation to make a Plan Distribution that is less than one (1) share
of New Common Stock or $50.00 in Cash. No fractional shares of New Common Stock
shall be distributed. When any Plan Distribution would otherwise result in the
issuance of a number of shares of New Common Stock that is not a whole number,
the shares of the New Common Stock subject to such Plan Distribution will be
rounded to the next higher or lower whole number as follows: (i) fractions equal
to or greater than ½ will be rounded to the next higher whole number; and (ii)
fractions less than ½ will be rounded to the next lower whole number; provided,
that the foregoing shall not apply to any rounding of the Rights Offering Stock,
the distribution of which shall be governed by the Rights Offering Procedures
and Section 7.3 of this Plan. The total number of shares of New Common Stock to
be distributed on account of Allowed Claims will be adjusted as necessary to
account for the rounding provided for in this Plan. No consideration will be
provided in lieu of fractional shares that are rounded down. Fractional shares
of New Common Stock that are not distributed in accordance with this Section
8.11 shall be cancelled. 8.12.Distributions on Account of Allowed Claims Only.
Notwithstanding anything herein to the contrary, no Plan Distribution shall be
made on account of a Claim until such Claim becomes an Allowed Claim plus any
postpetition interest on such Claim, to the extent such interest is permitted
under this Plan. 8.13.No Distribution in Excess of Amount of Allowed Claim.
Notwithstanding anything herein to the contrary, no holder of an Allowed Claim
shall, on account of such Allowed Claim, receive a Plan Distribution of a value
in excess of the Allowed amount of such Claim. 8.14.Exemption from Securities
Laws. The issuance of and the distribution under the Plan of the Plan Securities
shall be exempt from registration under the Securities Act and any other
applicable securities laws pursuant to section 1145 of the Bankruptcy Code, to
the maximum extent permitted thereunder. The New Common Stock (including the
Rights Offering Stock and New Common Stock issuable upon the exercise of New
Warrants) issued under the Plan will be issued without registration under the
Securities Act or any similar federal, state, or local law in reliance upon
section 1145 of the Bankruptcy Code. New Common Stock (including the Rights
Offering Stock and New Common Stock issuable upon the exercise of New Warrants)
issued under the Plan in reliance upon section 1145 of the Bankruptcy Code shall
be exempt from, among other things, 43

GRAPHIC [g128141kei048.gif]

 



the registration requirements of Section 5 of the Securities Act and any other
applicable U.S. state or local law requiring registration prior to the offering,
issuance, distribution, or sale of securities except with respect to an entity
that is an “underwriter” as defined in subsection (b) of section 1145 of the
Bankruptcy Code. For the avoidance of doubt, Novelion shall not be deemed an
“underwriter” as defined in subsection (b) of section 1145 of the Bankruptcy
Code. The New Common Stock (including the Rights Offering Stock and New Common
Stock issuable upon the exercise of New Warrants) issued pursuant to section
1145 of the Bankruptcy Code also does not constitute “restricted securities” as
defined in Rule 144(a)(3) under the Securities Act, and, subject to the terms of
the New Registration Rights Agreement and the Amended Memorandum of Association,
is freely tradable and transferable by any holder thereof that: (a) is not an
“affiliate” of the Reorganized Debtors as defined in Rule 144(a)(1) under the
Securities Act; (b) has not been such an “affiliate” within 90 days of such
transfer; and (c) has not acquired the New Common Stock from an “affiliate”
within one year of such transfer. For the avoidance of doubt, while the Rights
Offering shall be conducted in reliance upon the exemption from registration
under the Securities Act provided in section 1145 of the Bankruptcy Code, the
Debtors are not seeking such an exemption for the New Common Stock issued
pursuant to the Plan Investor Equity Raise or with respect to any shares
purchased by existing shareholders of the Plan Investor that are not Eligible
Holders. 8.15.Setoffs and Recoupments. Except as expressly provided in this
Plan, each Reorganized Debtor may, pursuant to section 553 of the Bankruptcy
Code, set off and/or recoup against any Plan Distributions to be made on account
of any Allowed Claim, any and all claims, rights and Causes of Action that such
Reorganized Debtor may hold against the holder of such Allowed Claim to the
extent such setoff or recoupment is either (a) agreed in amount among the
relevant Reorganized Debtor(s) and holder of such Allowed Claim, or (b)
otherwise adjudicated by the Bankruptcy Court or another court of competent
jurisdiction; provided, however, that neither the failure to effectuate a setoff
or recoupment nor the allowance of any Claim hereunder shall constitute a waiver
or release by a Reorganized Debtor or its successor of any and all claims,
rights and Causes of Action that such Reorganized Debtor or its successor may
possess against the applicable holder. 8.16.Withholding and Reporting
Requirements. In connection with this Plan and all Plan Distributions hereunder,
the Reorganized Debtors shall comply with all withholding and reporting
requirements imposed by any federal, state, provincial, local or foreign taxing
authority, and all Plan Distributions hereunder shall be subject to any such
withholding and reporting requirements. The Reorganized Debtors shall be
authorized to take any and all action that may be necessary or appropriate to
comply with such withholding and reporting requirements, including requiring a
holder of a Claim to submit appropriate tax and withholding certifications.
Notwithstanding any other provision of this Plan: (a) each holder of an Allowed
Claim that is to receive a Plan Distribution under this Plan shall have sole and
exclusive responsibility for the satisfaction and payment of any tax obligations
imposed by any governmental unit, including income, withholding and other tax
obligations on account of such distribution; and (b) no Plan Distributions shall
be required to be made to or on behalf of such holder pursuant to this Plan
unless and until such holder has made arrangements 44

GRAPHIC [g128141kei049.gif]

 



satisfactory to the Reorganized Debtors for the payment and satisfaction of such
tax obligations or has, to the Reorganized Debtors’ satisfaction, established an
exemption therefrom. 8.17.Hart-Scott Rodino Antitrust Improvements Act. Any New
Common Stock to be distributed under the Plan to an entity required to file a
Premerger Notification and Report Form under the Competition Laws shall not be
distributed until the notification and waiting period applicable under such
Competition Laws to such entity shall have expired or been terminated or any
applicable authorizations, approvals, clearances or consents have been obtained.
ARTICLE IX. PROCEDURES FOR RESOLVING CLAIMS 9.1. Claims Process. Other than with
respect to Fee Claims, only the Reorganized Debtors shall be entitled to object
to Claims after the Effective Date. Any objections to those Claims (other than
Administrative Expense Claims) shall be served and filed on or before the later
of: (a) the date that is 180 days after the Effective Date; and (b) such other
date as may be fixed by the Bankruptcy Court, whether fixed before or after the
date specified in clause (a) hereof. Any Claims filed after the Bar Date or
Administrative Bar Date, as applicable, shall be deemed disallowed and expunged
in their entirety without further order of the Bankruptcy Court or any action
being required on the part of the Debtors or the Reorganized Debtors, unless the
Person wishing to file such untimely Claim has received the Bankruptcy Court’s
authorization to do so. Notwithstanding any authority to the contrary, an
objection to a Claim shall be deemed properly served on the claimant if the
objecting party effects service in any of the following manners: (a) in
accordance with Federal Rule of Civil Procedure 4, as modified and made
applicable by Bankruptcy Rule 7004; (b) by first class mail, postage prepaid, on
the signatory on the proof of claim as well as all other representatives
identified in the proof of claim or any attachment thereto; or (c) if counsel
has agreed to or is otherwise deemed to accept service, by first class mail,
postage prepaid, on any counsel that has appeared on the claimant’s behalf in
the Chapter 11 Cases (so long as such appearance has not been subsequently
withdrawn). From and after the Effective Date, the Reorganized Debtors may
settle or compromise any Disputed Claim without approval of the Bankruptcy
Court. 9.2. Amendment to Claims. From and after the Effective Date, no proof of
Claim may be amended to increase or assert additional claims not reflected in a
previously timely filed Claim (or Claim scheduled on the applicable Debtor’s
Schedules, unless superseded by a filed Claim), and any such Claim shall be
deemed disallowed and expunged in its entirety without further order of the
Bankruptcy Court or any action being required on the part of the Debtors or the
Reorganized Debtors unless the claimant has obtained the Bankruptcy Court’s
prior approval to file such amended or increased Claim. Notwithstanding anything
to the contrary in this Section, proofs of Claim and amendments of any kind to
proofs of Claim may be filed by Governmental Units in accordance 45

GRAPHIC [g128141kei050.gif]

 



with the deadlines set by the Order Establishing Deadline for Filing Proofs of
Claim and Approving the Form and Manner of Notice Thereof [Docket No. 51]. 9.3.
Disputed Claims. Disputed Claims shall not be entitled to any Plan Distributions
unless and until they become Allowed Claims. 9.4. Estimation of Claims. The
Debtors and/or Reorganized Debtors may request that the Bankruptcy Court enter
an Estimation Order with respect to any Claim, pursuant to section 502(c) of the
Bankruptcy Code, for purposes of determining the Allowed amount of such Claim
regardless of whether any Person has previously objected to such Claim or
whether the Bankruptcy Court has ruled on any such objection, and the Bankruptcy
Court shall retain jurisdiction to estimate any Claim at any time (including
during the pendency of any appeal with respect to the allowance or disallowance
of such Claims). In the event that the Bankruptcy Court estimates any contingent
or unliquidated Claim for allowance or distribution purposes, that estimated
amount will constitute either the Allowed amount of such Claim or a maximum
limitation on such Claim, as determined by the Bankruptcy Court. If the
estimated amount constitutes a maximum limitation on such Claim, the objecting
party may elect to pursue any supplemental proceedings to object to any ultimate
allowance of such Claim. All of the objection, estimation, settlement, and
resolution procedures set forth in the Plan are cumulative and not exclusive of
one another. Claims may be estimated and subsequently compromised, settled,
resolved or withdrawn by any mechanism approved by the Bankruptcy Court. ARTICLE
X. EXECUTORY CONTRACTS AND UNEXPIRED LEASES 10.1.General Treatment. As of and
subject to the occurrence of the Effective Date and the payment of any
applicable Cure Amount, all executory contracts and unexpired leases of the
Debtors shall be deemed assumed, except that: (a) any executory contracts and
unexpired leases that previously have been assumed or rejected pursuant to a
Final Order of the Bankruptcy Court shall be treated as provided in such Final
Order; (b) any executory contracts and unexpired leases listed on the Schedule
of Rejected Contracts and Leases shall be deemed rejected as of the Effective
Date; and (c) all executory contracts and unexpired leases that are the subject
of a separate motion to assume or reject under section 365 of the Bankruptcy
Code pending on the Effective Date shall be treated as provided for in the Final
Order resolving such motion. Subject to the occurrence of the Effective Date,
entry of the Confirmation Order by the Bankruptcy Court shall constitute
approval of the assumptions and rejections described in this Section 10.1
pursuant to sections 365(a) and 1123 of the Bankruptcy Code. Each executory
contract and unexpired lease assumed pursuant to this Section 10.1 shall revest
in and be fully enforceable by the applicable Reorganized Debtor in accordance
with its terms, except as modified by the provisions of the Plan, or any order
of the Bankruptcy Court authorizing and providing for its assumption, or 46

GRAPHIC [g128141kei051.gif]

 



applicable federal law. Without determining whether any of the Government
Settlement Agreements is an executory contract subject to section 365 of the
Bankruptcy Code, the Government Settlement Agreements shall be deemed assumed by
the Debtors, and binding upon the Reorganized Debtors and the applicable parties
thereto as of and following the Effective Date (provided that the foregoing
shall not constitute a determination whether such agreements are executory
contracts subject to section 365 of the Bankruptcy Code). Nothing in the
foregoing paragraph affects or limits the provisions of Section 12.6(d)-(e) of
the Plan. 10.2.Claims Based on Rejection of Executory Contracts or Unexpired
Leases. Except as otherwise explicitly set forth in the Plan, all Claims arising
from the rejection of executory contracts or unexpired leases, if evidenced by a
timely filed proof of claim, will be treated as Other General Unsecured Claims.
Upon receipt of the Plan Distribution provided in Section 5.7 of the Plan, all
such Claims shall be discharged as of the Effective Date, and shall not be
enforceable against the Debtors, the Estates, the Reorganized Debtors or their
respective properties or interests in property. In the event that the rejection
of an executory contract or unexpired lease by any of the Debtors pursuant to
the Plan results in damages to the other party or parties to such contract or
lease, a Claim for such damages, if not evidenced by a timely filed proof of
claim, shall be forever barred and shall not be enforceable against the Debtors
or the Reorganized Debtors, or their respective properties or interests in
property as agents, successors or assigns, unless a proof of claim is filed with
the Bankruptcy Court and served upon counsel for the Debtors and the Reorganized
Debtors on or before the date that is thirty (30) days after the effective date
of such rejection (which may be the Effective Date, the date on which the
Debtors reject the applicable contract or lease as provided in Section 10.3(c)
below, or pursuant to an order of the Bankruptcy Court). 10.3.Cure of Defaults
for Assumed Executory Contracts and Unexpired Leases. (a) Except to the extent
that less favorable treatment has been agreed to by the non-Debtor party or
parties to each such executory contract or unexpired lease to be assumed
pursuant to the Plan, any monetary defaults arising under such executory
contract or unexpired lease shall be satisfied, pursuant to section 365(b)(1) of
the Bankruptcy Code, by payment of the appropriate amount (the “Cure Amount”) in
full in Cash on the later of thirty (30) days after: (i) the Effective Date; or
(ii) the date on which any Cure Dispute relating to such Cure Amount has been
resolved (either consensually or through judicial decision). (b) No later than
ten (10) calendar days prior to the commencement of the Confirmation Hearing,
the Debtors, in consultation with the Plan Investor, shall file a schedule (the
“Cure Schedule”) setting forth the Cure Amount, if any, for each executory
contract and unexpired lease to be assumed pursuant to Section 10.1 of the Plan,
and serve such Cure Schedule on each applicable counterparty. Any party that
fails to object to the applicable Cure Amount listed on the Cure Schedule within
ten (10) calendar days of the filing thereof shall be forever barred, estopped
and enjoined from disputing the Cure Amount set forth on the Cure Schedule
(including a Cure Amount of $0.00) and/or from asserting any Claim against the
applicable Debtor or Reorganized Debtor arising under section 365(b)(1) of the
Bankruptcy Code except as set forth on the Cure Schedule. 47

GRAPHIC [g128141kei052.gif]

 



(c) In the event of a dispute (each, a “Cure Dispute”) regarding: (i) the Cure
Amount; (ii) the ability of the applicable Reorganized Debtor to provide
“adequate assurance of future performance” (within the meaning of section 365 of
the Bankruptcy Code) under the contract or lease to be assumed; or (iii) any
other matter pertaining to the proposed assumption, the cure payments required
by section 365(b)(1) of the Bankruptcy Code shall be made following the entry of
a Final Order resolving such Cure Dispute and approving the assumption. To the
extent a Cure Dispute relates solely to the Cure Amount, the applicable Debtor
may assume and/or assume and assign the applicable contract or lease prior to
the resolution of the Cure Dispute provided that such Debtor reserves Cash in an
amount sufficient to pay the full amount asserted as the required cure payment
by the non-Debtor party to such contract or lease (or such smaller amount as may
be fixed or estimated by the Bankruptcy Court). To the extent the Cure Dispute
is resolved or determined against the applicable Debtor or Reorganized Debtor,
as applicable, such Debtor or Reorganized Debtor, as applicable, may reject the
applicable executory contract or unexpired lease after such determination, and
the counterparty may thereafter file a proof of claim in the manner set forth in
Section 10.2 hereof. 10.4.Effect of Confirmation Order on Assumption, Assumption
and Assignment, and Rejection. Subject to the occurrence of the Effective Date,
entry of the Confirmation Order by the Bankruptcy Court shall constitute entry
of an order by the Bankruptcy Court pursuant to sections 365(a) and 1123(b) of
the Bankruptcy Code approving the assumptions, assumptions and assignments and
rejections described in this Article X and determining that: (a) with respect to
such rejections, such rejected executory contracts and unexpired leases are
burdensome and that the rejection therein is in the best interests of the
Estates; (b) with respect to such assumptions, to the extent necessary, that the
applicable Reorganized Debtor has (i) cured, or provided adequate assurance that
the applicable Reorganized Debtor will promptly cure, any default in accordance
with section 365(b)(1)(A) of the Bankruptcy Code, (ii) compensated or provided
adequate assurance that it or its affiliate will promptly compensate the
counterparty for any actual pecuniary loss to such party resulting from such
default, and (iii) provided adequate assurance of future performance under such
executory contract or unexpired lease; and (c) with respect to any assignment,
to the extent necessary, that the applicable Reorganized Debtor or the proposed
assignee has (i) cured, or provided adequate assurance that it or its affiliate
will promptly cure, any default in accordance with section 365(b)(1)(A) of the
Bankruptcy Code, (ii) compensated or provided adequate assurance that the
applicable Reorganized Debtor or the proposed assignee will promptly compensate
the counterparty for any actual pecuniary loss to such party resulting from such
default, and (iii) that “adequate assurance of future performance” (within the
meaning of section 365 of the Bankruptcy Code) by the assignee has been
demonstrated and no further adequate assurance is required. Assumption of any
executory contract or unexpired lease and satisfaction of the Cure Amounts shall
result in the full discharge, release and satisfaction of any claims or
defaults, whether monetary or nonmonetary, including defaults of provisions
restricting the change in control or ownership interest composition or other
bankruptcy-related defaults, arising under any assumed executory contract or
unexpired lease at any time before the date such executory contract or unexpired
lease is assumed. Each executory contract and unexpired lease assumed pursuant
to this Article X shall revest in and be fully enforceable by the applicable
Debtor in accordance with its terms, except as modified by the provisions of the
Plan, or any order of the Bankruptcy Court authorizing and 48

GRAPHIC [g128141kei053.gif]

 



providing for its assumption, or applicable federal law. To the maximum extent
permitted by law, to the extent any provision in any executory contract or
unexpired lease assumed pursuant to the Plan restricts or prevents, or purports
to restrict or prevent, or is breached or deemed breached by, the assumption of
such executory contract or unexpired lease (including any “change of control”
provision), then such provision shall be deemed modified such that the
transactions contemplated by the Plan shall not entitle the non-Debtor party
thereto to terminate such executory contract or unexpired lease or to exercise
any other default-related rights with respect thereto. Any party that fails to
timely file a Cure Dispute on the basis that consent to assume or assume and
assign the applicable executory contract is a condition to such assumption or
assumption and assignment, shall be deemed to have consented to the assumption
or assumption and assignment, as applicable, of such contract.
10.5.Modifications, Amendments, Supplements, Restatements, or Other Agreements.
Unless otherwise provided in the Plan, each assumed or assumed and assigned
executory contract and unexpired lease shall include all modifications,
amendments, supplements, restatements or other agreements that in any manner
affect such executory contract or unexpired lease, and all executory contracts
and unexpired leases related thereto, if any, including all easements, licenses,
permits, rights, privileges, immunities, options, rights of first refusal and
any other interests, unless any of the foregoing agreements has been previously
rejected or is rejected under the Plan or otherwise. Modifications, amendments,
supplements and restatements to prepetition executory contracts and unexpired
leases that have been executed by the Debtors during the Chapter 11 Cases shall
not be deemed to alter the prepetition nature of the executory contract or
unexpired lease, or the validity, priority or amount of any Claims that may
arise in connection therewith. 10.6.Compensation and Benefit Programs. Subject
to the paragraph immediately following this paragraph, and except as otherwise
expressly provided in this Plan, the Plan Funding Agreement, in a prior order of
the Bankruptcy Court or to the extent subject to a motion pending before the
Bankruptcy Court as of the Effective Date, all employment and severance
policies, and all compensation and benefit plans, policies, and programs of the
Debtors applicable to their respective employees, retirees and non-employee
directors including all savings plans, unfunded retirement plans, healthcare
plans, disability plans, severance benefit plans, incentive plans, and life,
accidental death and dismemberment insurance plans, and paid time off policies,
in each case, as existing on the Petition Date, are treated as executory
contracts under the Plan and, on the Effective Date, will be assumed pursuant to
the provisions of sections 365 and 1123 of the Bankruptcy Code except for
Persons not employees of the Debtors as of the Petition Date. Each of the
Debtors may, prior to the Effective Date and subject to the parties’ rights
under the RSA and the Plan Funding Agreement, enter into employment agreements
with employees that become effective on or prior to the Effective Date and
survive consummation of this Plan. Any such agreements (or a summary of the
material terms thereof) shall be in form 49

GRAPHIC [g128141kei054.gif]

 



and substance Acceptable to the Plan Investor and be included in the Plan
Supplement or otherwise filed with the Bankruptcy Court on or before the date of
the Confirmation Hearing. On the Effective Date, the Debtors or the Reorganized
Debtors, as applicable, shall pay any amounts outstanding under the Debtors’ key
executive incentive program and key employee retention plan authorized to be
paid as of that date pursuant to an order of the Bankruptcy Court. For the
avoidance of doubt, and notwithstanding anything herein to the contrary, any
payments of amounts outstanding under the Debtors’ key executive incentive
program and key employee retention plan authorized to be paid as of the
Effective Date pursuant to an order of the Bankruptcy Court or otherwise,
including, without limitation, any and all amounts that are outstanding or will
become outstanding as a result of any “change of control” or similar
transaction, shall be paid from Plan Cash. ARTICLE XI. CONDITIONS PRECEDENT TO
CONSUMMATION OF THE PLAN 11.1.Conditions Precedent to the Effective Date. The
occurrence of the Effective Date is subject to: (a) the RSA not having been
terminated and remaining in full force and effect and the PFA Order having
become a Final Order and remaining in full force and effect; provided that a
termination as to a breaching Consenting Lender, where the termination occurs
only as to such Consenting Lender and the RSA remains in full force and effect
with respect to the other parties, shall not mean the RSA has been terminated or
is not in full force and effect for purposes of this paragraph; (b) the Plan
Funding Agreement not having been terminated and remaining in full force and
effect and the transactions contemplated thereunder having been substantially
consummated as of the Effective Date; (c) the Rights Offering having been
consummated and the Backstop Commitment Agreement not having been terminated and
remaining in full force and effect; (d) the Disclosure Statement Order, in form
and substance Acceptable to the Debtors and each of the Required Parties, having
been entered by the Bankruptcy Court and remaining in full force and effect; (e)
the Confirmation Order, in form and substance Acceptable to the Debtors and each
of the Required Parties, having become a Final Order and remaining in full force
and effect; (f) all fees and expenses then due and payable or owed by the
Debtors under the Plan Funding Agreement, the PFA Order, the RSA and the
Backstop Commitment Agreement having been paid; 50

GRAPHIC [g128141kei055.gif]

 



(g) the Convertible Notes Trustee Professional Fees shall have been paid in full
in Cash; (h) any non-technical and/or immaterial amendments, modifications or
supplements to the Plan being Acceptable to the Debtors and each of the Required
Parties, except as otherwise provided in Section 14.5 of this Plan; and (k) all
actions and all agreements, instruments or other documents necessary to
implement the terms and provisions of this Plan, including, without limitation,
the Plan Funding Agreement and the other documents included in the Plan
Supplement, in form and substance Acceptable to the Debtors and each of the
Required Parties as set forth in the RSA, the Plan Funding Agreement, and
herein, to be entered into by the applicable Debtors being executed and
delivered, and any conditions (other than the occurrence of the Effective Date
or certification by a Debtor that the Effective Date has occurred) contained
therein having been satisfied or waived in accordance therewith.
11.2.Satisfaction and Waiver of Conditions Precedent. Except as otherwise
provided herein, any actions taken on the Effective Date shall be deemed to have
occurred simultaneously and no such action shall be deemed to have occurred
prior to the taking of any other such action. Any of the conditions set forth in
Sections 11.1 of this Plan may be waived in whole or part upon agreement by the
Debtors and each of the Required Parties, and as the case may be, without notice
and a hearing, and the Debtors’ benefits under any “mootness” doctrine, but only
to the extent applicable, shall be unaffected by any provision hereof. The
failure to assert the non-satisfaction of any such conditions shall not be
deemed a waiver of any other rights hereunder, and each such right shall be
deemed an ongoing right that may be asserted or waived (as set forth herein) at
any time or from time to time. 11.3.Effect of Failure of Conditions. If all of
the conditions to effectiveness have not been satisfied (as provided in Section
11.1 hereof) or duly waived (as provided in Section 11.2 hereof) and the
Effective Date has not occurred on or before the Outside Date (as defined in the
Plan Funding Agreement) or, subject to the parties’ rights under the RSA and the
Plan Funding Agreement, by such later date as set forth by the Debtors in a
notice filed with the Bankruptcy Court prior to the expiration of such period,
then the Debtors or any of the Required Parties may file a motion to vacate the
Confirmation Order. Notwithstanding the filing of such a motion, the
Confirmation Order shall not be vacated if all of the conditions to consummation
set forth in Section 11.1 hereof are either satisfied or duly waived by the
Debtors and the Required Parties before the Bankruptcy Court enters an order
granting the relief requested in such motion. If the Confirmation Order is
vacated pursuant to this Section 11.3, this Plan shall be null and void in all
respects, the Confirmation Order shall be of no further force or effect, no Plan
Distributions shall be made, the Debtors, the Plan Investor, and all holders of
Claims and Interests shall be restored to the status quo ante as of the day
immediately preceding the Confirmation Date as though the Confirmation Date had
never occurred (except that the Plan Investor, or any of its designees, shall
retain its rights to the extent provided under the Transaction Documents), and
upon such occurrence, nothing contained in this Plan shall: (a) constitute a
waiver or release of any Claims against or Interests in the 51

GRAPHIC [g128141kei056.gif]

 



Debtors; (b) prejudice in any manner the rights of the Plan Investor or the
holder of any Claim against or Interest in the Debtors; or (c) constitute an
admission, acknowledgment, offer or undertaking by any Debtor or any other
Person with respect to any matter set forth in the Plan. ARTICLE XII. EFFECT OF
CONFIRMATION 12.1.Binding Effect. Except as otherwise provided in section
1141(d)(3) of the Bankruptcy Code and subject to the occurrence of the Effective
Date, on and after the Confirmation Date, the provisions of this Plan shall bind
any holder of a Claim against, or Interest in, the Debtors and inure to the
benefit of and be binding on such holder’s respective successors and assigns,
whether or not the Claim or Interest of such holder is impaired under this Plan
and whether or not such holder has accepted this Plan. 12.2.Discharge of Claims
Against and Interests in the Debtors. Upon the Effective Date and in
consideration of the Plan Distributions, if any, except as otherwise provided
herein or in the Confirmation Order, each Person that is a holder (as well as
any trustees and agents for or on behalf of such Person) of a Claim or Interest
shall be deemed to have forever waived, released, and discharged the Debtors, to
the fullest extent permitted by section 1141 of the Bankruptcy Code, of and from
any and all Claims, Interests, rights and liabilities that arose prior to the
Effective Date. Except as otherwise provided herein, upon the Effective Date,
all such holders of Claims and Interests shall be forever precluded and
enjoined, pursuant to sections 105, 524 and 1141 of the Bankruptcy Code, from
prosecuting or asserting any such discharged Claim against or terminated
Interest in any Debtor, any Reorganized Debtor. For the avoidance of doubt,
ancillary security enforcement, insolvency processes and/or other proceedings
may be deployed in any relevant jurisdictions to implement the transactions set
out in this Plan, including this Plan’s discharge provisions, in order to ensure
that they are fully effective. 12.3.Term of Pre-Confirmation Injunctions or
Stays. Unless otherwise provided herein, all injunctions or stays provided in
the Chapter 11 Cases arising prior to the Confirmation Date in accordance with
sections 105 or 362 of the Bankruptcy Code, or otherwise, and in existence on
the Confirmation Date, shall remain in full force and effect until the Effective
Date. 12.4.Injunction Against Interference with the Plan. Upon the entry of the
Confirmation Order, all holders of Claims and Interests and other Persons, along
with their respective present or former affiliates, employees, agents, officers,
directors, or principals, shall be enjoined from taking any actions, whether in
the United States or elsewhere, to interfere with the implementation or
consummation of this Plan. Moreover, solely to the extent provided in this Plan
or under applicable law, the property dealt with by this Plan is transferred to,
or vests in (or both, as applicable) the Reorganized Debtors 52

GRAPHIC [g128141kei057.gif]

 



free and clear of all Claims and Interests pursuant to section 1141(c) of the
Bankruptcy Code. As such, to the fullest extent permissible under applicable
law, no Person holding a Claim or Interest may receive any payment from, or seek
recourse against, any assets that are to be distributed under this Plan other
than assets required to be distributed to that Person under this Plan. As of the
Confirmation Date, subject to the occurrence of the Effective Date, to the
fullest extent permissible under applicable law, all Persons are precluded and
barred from asserting against any property to be distributed under this Plan any
Claims, rights, Causes of Action, liabilities, Interests, or other action or
remedy based on any act, omission, transaction, or other activity that occurred
before the Confirmation Date except as expressly provided in this Plan or the
Confirmation Order. Each of the Reorganized Debtors, as applicable, is expressly
authorized hereby to seek to enforce such injunction. 12.5.Injunction. Except as
otherwise provided in this Plan, including Section 12.8, or the Confirmation
Order, as of the Confirmation Date, but subject to the occurrence of the
Effective Date, all Persons who have held, hold or may hold Claims against or
Interests in the Debtors or the Estates are, with respect to any such Claims or
Interests, permanently enjoined after the Confirmation Date from: (i)
commencing, conducting or continuing in any manner, directly or indirectly, any
suit, action or other proceeding of any kind (including any proceeding in a
judicial, arbitral, administrative or other forum) against the Released Parties,
the Reorganized Debtors, the Estates or any of their property, wherever located,
or any direct or indirect transferee of any property, wherever located, of, or
direct or indirect successor in interest to, any of the foregoing Persons or any
property, wherever located, of any such transferee or successor, on account of
or in connection with or with respect to any released, settled, compromised, or
exculpated Claims, Interests or Causes of Action arising against the Debtors
and/or their Estates; (ii) enforcing, levying, attaching (including any
pre-judgment attachment), collecting or otherwise recovering by any manner or
means, whether directly or indirectly, any judgment, award, decree or order
against the Released Parties, the Reorganized Debtors, the Estates or any of
their property, wherever located, or any direct or indirect transferee of any
property, wherever located, of, or direct or indirect successor in interest to,
any of the foregoing Persons, or any property, wherever located, of any such
transferee or successor, on account of or in connection with or with respect to
any released, settled, compromised, or exculpated Claims, Interests or Causes of
Action arising against the Debtors and/or their Estates; (iii) creating,
perfecting or otherwise enforcing in any manner, directly or indirectly, any
encumbrance of any kind against the Released Parties, the Reorganized Debtors,
or the Estates or any of their property, wherever located, or any direct or
indirect transferee of any property, wherever located, of, or successor in
interest to, any of the foregoing Persons, on account of or in connection with
or with respect to any released, settled, compromised, or exculpated Claims,
Interests or Causes of Action arising against the Debtors and/or their Estates;
(iv) acting or proceeding in any manner, in any place whatsoever, that does not
conform to or comply with the provisions of this Plan to the full extent
permitted by applicable law; and (v) commencing or continuing, in any manner or
in any place, any action that does not comply with or is inconsistent with the
provisions of this Plan; provided, however, that nothing contained herein shall
preclude such Persons from exercising their rights, or obtaining benefits,
pursuant to and consistent with the terms of this Plan. For the avoidance of
doubt, ancillary security enforcement, insolvency processes and/or other
proceedings may be deployed in any relevant jurisdictions to implement the
transactions set out in this Plan, 53

GRAPHIC [g128141kei058.gif]

 



including the injunctions set forth in this Section 12.5, in order to ensure
that they are fully effective. Each of the Reorganized Debtors, as applicable,
is expressly authorized hereby to seek to enforce such injunction.
12.6.Releases. (a) Releases by the Debtors. Except as otherwise provided in the
Plan or the Confirmation Order, as of the Effective Date, the Debtors, as,
debtors in possession, and any person seeking to exercise the rights of the
Debtors’ Estates, including without limitation, any successor to the Debtors or
any representative of the Debtors’ Estates appointed or selected pursuant to
sections 1103, 1104 or 1123(b)(3) of the Bankruptcy Code or under chapter 7 of
the Bankruptcy Code, shall be deemed to forever release, waive and discharge all
claims (as such term “claim” is defined in section 101(5) of the Bankruptcy
Code), obligations, suits, judgments, damages, demands, debts, rights, causes of
action (including, but not limited to, the Causes of Action) and liabilities
(other than the rights of the Debtors to enforce the Plan and the contracts,
instruments, releases and other agreements or documents delivered thereunder)
against any Released Party, whether liquidated or unliquidated, fixed or
contingent, matured or unmatured, known or unknown, foreseen or unforeseen,
existing or hereafter arising, in law, equity or otherwise that are based in
whole or in part on any act, omission, transaction, event or other occurrence
taking place on or prior to the Effective Date in any way relating to the
Debtors, the Reorganized Debtors, the purchase, sale or rescission of the
purchase or sale of any security of the Debtors, the subject matter of, or the
transactions or events giving rise to, any Claim or Interest that is treated in
the Plan, the parties released pursuant to this Section 12.6, the Chapter 11
Cases, the RSA, the DIP Financing Agreement, the Plan Funding Agreement, or this
Plan or the Disclosure Statement, and that could have been asserted by or on
behalf of the Debtors or their Estates, whether directly, indirectly,
derivatively or in any representative or any other capacity; provided, however,
that in no event shall anything in this Section 12.06(a) be construed as a
release of any Person’s gross negligence, fraud, or willful misconduct, each as
determined by a Final Order, for matters with respect to the Debtors and/or
their affiliates. Entry of the Confirmation Order shall constitute the
Bankruptcy Court’s approval, pursuant to Bankruptcy Rule 9019, of the releases
herein, which includes by reference each of the related provisions and
definitions contained herein, and further, shall constitute the Bankruptcy
Court’s finding that the releases herein are: (1) in exchange for the good and
valuable consideration provided by the Released Parties; (2) a good faith
settlement and compromise of the claims released by the releases herein; (3) in
the best interests of the Debtors and all holders of Claims and Interests; (4)
fair, equitable and reasonable; (5) given and made after reasonable
investigation by the Debtors and after notice and opportunity for hearing; and
(6) a bar to any of the Debtors asserting any claim released by the releases
herein against any of the Released Parties. (b) Third Party Releases. Except as
otherwise provided in the Plan, the Plan Funding Agreement or the Confirmation
Order, on the Effective Date each Releasing Party, in consideration for the
obligations of the Debtors under the Plan, the distributions under the Plan and
other contracts, instruments, releases, agreements or documents executed and
delivered in connection with the Plan, will be deemed to have consented to the
Plan and the restructuring embodied herein for all purposes and deemed to
forever release, waive and discharge all claims (as such term is defined in
section 101(5) of the Bankruptcy Code), including but not limited to any claim
sounding in law or equity or asserting a tort, breach of any duty or contract,
violations 54

GRAPHIC [g128141kei059.gif]

 



of the common law, any federal or state statute, any federal or state securities
laws or otherwise, demands, debts, rights, causes of action (including without
limitation, the Causes of Action) or liabilities (other than the right to
enforce the obligations of any party under the Plan and the contracts,
instruments, releases, agreements and documents delivered under or in connection
with the Plan), including, without limitation, any claims for any such loss such
holder may suffer, have suffered or be alleged to suffer as a result of the
Debtors commencing the Chapter 11 Cases or as a result of the Plan being
consummated, against any Released Party, whether liquidated or unliquidated,
fixed or contingent, matured or unmatured, known or unknown, foreseen or
unforeseen, existing or hereafter arising, in law, equity or otherwise that are
based in whole or in part on any act or omission, transaction, event or other
occurrence taking place on or prior to the Effective Date in any way relating to
the Debtors, the Reorganized Debtors, the Chapter 11 Cases, the Plan or the
Disclosure Statement; provided, however, that in no event shall anything in this
Section 12.06(b) be construed as a release of any Person’s gross negligence,
fraud, or willful misconduct, each as determined by a Final Order, for matters
with respect to the Debtors and/or their affiliates. Entry of the Confirmation
Order shall constitute the Bankruptcy Court’s approval, pursuant to Bankruptcy
Rule 9019, of the releases of holders of Claims and Interests, which includes by
reference each of the related provisions and definitions contained herein, and
further, shall constitute the Bankruptcy Court’s finding that the releases
herein are: (1) in exchange for the good and valuable consideration provided by
the Released Parties; (2) a good faith settlement and compromise of the claims
herein; (3) in the best interests of the Debtors and all holders of Claims and
Interests; (4) fair, equitable and reasonable; (5) given and made after notice
and opportunity for hearing; and (6) a bar to any holder of a Claim or Interest
asserting any Claim released by the releases herein against any of the Released
Parties. (c) Notwithstanding anything to the contrary contained herein: (i)
except to the extent permissible under applicable law, as such law may be
extended or interpreted subsequent to the Effective Date, the releases provided
for in this Section 12.06 of the Plan shall not release any non-Debtor entity
from any liability arising under (a) the Internal Revenue Code or any state,
city or municipal tax code, (b) any criminal laws of the United States or any
state, city or municipality, or (c) any environmental laws of the United States
or any state, city or municipal tax code; and (ii) the releases set forth in
this Section 12.06 shall not release any (a) claims, right, or Causes of Action
for money borrowed from or owed to the Debtors by any of their directors,
officers or former employees, as set forth in the Debtors’ books and records,
(b) any claims against any Person to the extent such Person asserts a
crossclaim, counterclaim and/or claim for setoff which seeks affirmative relief
against a Debtor or any of its officers, directors, or representatives, (c)
claims against any Person arising from or relating to such Person’s gross
negligence, fraud, or willful misconduct, each as determined by a Final Order of
the Bankruptcy Court, and (d) any Unimpaired Claims unless and until holders of
Unimpaired Claims have received payment on account of such Claims that render
such claims Unimpaired in accordance with the Plan. (d) Notwithstanding any
language to the contrary contained in this Plan, the Disclosure Statement,
and/or the Confirmation Order, no provision of the Plan or the Confirmation
Order shall (i) preclude the United States Securities and Exchange Commission
(the “SEC”) from enforcing its police or regulatory powers; or (ii) enjoin,
limit, impair, or delay the SEC from commencing or continuing any claims, causes
of action, proceedings or investigations against any non-Debtor person or
non-Debtor entity in any forum. 55

GRAPHIC [g128141kei060.gif]

 



(e) As to any Governmental Unit (as defined in section 101(27) of the Bankruptcy
Code), nothing in the Plan, Plan Documents, or Confirmation Order shall limit or
expand the scope of discharge, release or injunction to which the Debtors or
Reorganized Debtors are entitled under the Bankruptcy Code, if any. The
discharge, release, and injunction provisions contained in the Plan, Plan
Documents, or Confirmation Order are not intended and shall not be construed to
bar any Governmental Unit from, subsequent to the Confirmation Order, pursuing
any police or regulatory action. Accordingly, notwithstanding anything contained
in the Plan, Plan Documents, or Confirmation Order to the contrary, nothing in
the Plan or Confirmation Order shall discharge, release, impair or otherwise
preclude: (1) any liability to any Governmental Unit that is not a “claim”
within the meaning of section 101(5) of the Bankruptcy Code; (2) any Claim of
any Governmental Unit arising on or after the Confirmation Date; (3) any valid
right of setoff or recoupment of any Governmental Unit against any of the
Debtors; or (4) any liability of the Debtors or Reorganized Debtors under police
or regulatory statutes or regulations to any Governmental Unit as the owner,
lessor, lessee or operator of property that such entity owns, operates or leases
after the Confirmation Date. Nor shall anything in the Plan, Plan Documents, or
Confirmation Order: (i) enjoin or otherwise bar any Governmental Unit from
asserting or enforcing, outside the Bankruptcy Court, any liability described in
the preceding sentence; or (ii) divest any court, commission, or tribunal of
jurisdiction to determine whether any liabilities asserted by any Governmental
Unit are discharged or otherwise barred by the Plan, Plan Documents,
Confirmation Order, or the Bankruptcy Code. Moreover, nothing in the Plan, Plan
Documents, or Confirmation Order shall release or exculpate any non-debtor,
including any Released Parties and/or exculpated parties, from any liability to
any Governmental Unit, including but not limited to any liabilities arising
under the Internal Revenue Code, the environmental laws, or the criminal laws
against the Released Parties and/or exculpated parties, nor shall anything in
the Plan, Plan Documents, or Confirmation Order enjoin any Governmental Unit
from bringing any claim, suit, action or other proceeding against any non-Debtor
for any liability whatsoever; provided, however, that the foregoing sentence
shall not limit the scope of discharge granted to the Debtors under sections 524
and 1141 of the Bankruptcy Code. Nothing contained in the Plan, Plan Documents,
or Confirmation Order shall be deemed to determine the tax liability of any
person or entity, including but not limited to the Debtors and the Reorganized
Debtors, nor shall the Plan, Plan Documents, or Confirmation Order be deemed to
have determined the federal and/or state tax treatment of any item,
distribution, or entity, including the federal and/or state tax consequences of
the Plan and/or Plan Documents, nor shall anything in the Plan, Plan Documents,
or Confirmation Order be deemed to have conferred jurisdiction upon the
Bankruptcy Court to make determinations as to federal and/or state tax liability
and federal and/or state tax treatment except as provided under 11 U.S.C. § 505.
Article X of the Plan regarding Executory Contracts and Unexpired Leases, and
Section 7.8 of the Plan regarding Cancellation of Existing Securities and
Agreements, shall not apply to the Government Settlement Agreements. The
Government Settlement Agreements shall be unimpaired by the Plan, Plan
Documents, and Confirmation Order, and shall remain 56

GRAPHIC [g128141kei061.gif]

 



obligations of the Debtors and/or the Reorganized Debtors, and all rights,
obligations, and duties under the Government Settlement Agreements shall be
preserved as if the Debtors’ bankruptcy cases were never filed. All Governmental
Units reserve all rights with respect to the Government Settlement Agreements,
and nothing contained in the Plan, Plan Documents, or Confirmation Order shall
discharge, release, impair, or otherwise preclude any liability to any
Governmental Unit arising from or relating to the Government Settlement
Agreements. Any amounts owed to Governmental Units under the Government
Settlement Agreements shall be paid in full when due in the ordinary course and
nothing in the Plan, Plan Documents, or Confirmation Order shall be interpreted
to set cure amounts, authorize the assignment or rejection of any Government
Settlement Agreement, or require any Governmental Unit to approve of and consent
to the assignment of any Government Settlement Agreement. The Debtors and
Reorganized Debtors expressly agree that any provisions regarding default in the
Government Settlement Agreements shall continue to apply as set forth in those
agreements, irrespective of any provisions of the Plan, Plan Documents, and
Confirmation Order. For the avoidance of doubt, nothing contained in the Plan,
Plan Documents, or Confirmation Order shall divest any court, commission, or
tribunal of jurisdiction over any matters related to the Government Settlement
Agreements, or confer on the Bankruptcy Court jurisdiction over any matter
related to the Government Settlement Agreements. Notwithstanding anything to the
contrary in this paragraph, the provisions of this paragraph are subject to the
provisions of Section 5.5 of the Plan regarding acceleration or increase of the
monetary obligations under the Government Settlement Agreements.
12.7.Exculpation and Limitation of Liability. To the extent permissible under
section 1125(e) of the Bankruptcy Code, on the Effective Date, for good and
valuable consideration, to the maximum extent permissible under applicable law,
including the New York Rules of Professional Conduct, none of the Released
Parties shall have or incur any liability to any holder of any Claim or Interest
or any other Person for any act or omission in connection with, or arising out
of the negotiation, implementation and execution of this Plan, the Chapter 11
Cases, the RSA, the Plan Funding Agreement, the Disclosure Statement, the DIP
Financing Agreement, the solicitation of votes for and the pursuit of
confirmation of this Plan, the consummation of this Plan, or the administration
of this Plan or the property to be distributed under this Plan, including all
documents ancillary thereto, all decisions, actions, inactions and alleged
negligence or misconduct relating thereto and all activities leading to the
promulgation and confirmation of this Plan except for gross negligence or
willful misconduct, each as determined by a Final Order of the Bankruptcy Court.
For purposes of the foregoing, it is expressly understood that any act or
omission effected with the approval of the Bankruptcy Court conclusively will be
deemed not to constitute gross negligence, or willful misconduct unless the
approval of the Bankruptcy Court was obtained by fraud or misrepresentation, and
in all respects, the applicable Persons shall be entitled to rely on the written
advice of counsel with respect to their duties and responsibilities under, or in
connection with, the Chapter 11 Cases, the Plan, and the administration thereof.
Notwithstanding anything to the contrary herein, nothing in the Plan shall limit
the liability of attorneys to their respective clients pursuant to Rule 1.8(h)
of the New York Rules of Professional Conduct. 57

GRAPHIC [g128141kei062.gif]

 



12.8.Injunction Related to Releases and Exculpation. The Confirmation Order
shall permanently enjoin the commencement or prosecution by any Person, whether
directly, derivatively or otherwise, of any claims, obligations, suits,
judgments, damages, demands, debts, rights, Causes of Action or liabilities
released pursuant to this Plan, including the claims, obligations, suits,
judgments, damages, demands, debts, rights, Causes of Action or liabilities
released in or encompassed by Sections 12.6 and 12.7 of this Plan. Each of the
Reorganized Debtors, as applicable, is expressly authorized hereby to seek to
enforce such injunction. 12.9.Retention of Causes of Action/Reservation of
Rights. Subject to Sections 12.6, 12.7 and 12.8 of this Plan and except as
expressly set forth herein, nothing contained in this Plan or the Confirmation
Order shall be deemed to be a waiver or relinquishment of any rights, claims or
Causes of Action, rights of setoff, or other legal or equitable defenses that
the Debtors had immediately prior to the Effective Date on behalf of the Estates
or of themselves in accordance with any provision of the Bankruptcy Code or any
applicable non-bankruptcy law. Subject to Sections 12.6, 12.7 and 12.8 of this
Plan and except as expressly set forth herein, the Reorganized Debtors shall
have, retain, reserve, and be entitled to assert all such claims, Causes of
Action, rights of setoff, or other legal or equitable defenses as fully as if
the Chapter 11 Cases had not been commenced, and all of the Debtors’ legal
and/or equitable rights respecting any Claim left unimpaired, as set forth in
Articles IV and V of this Plan, may be asserted after the Confirmation Date to
the same extent as if the Chapter 11 Cases had not been commenced. 12.10.
Indemnification Obligations. Notwithstanding anything to the contrary contained
in this Plan, including Section 10.1 of this Plan, subject to the occurrence of
the Effective Date, the existing obligations of the Debtors to indemnify,
defend, reimburse, exculpate, advance fees and expenses to, or limit the
liability of directors, officers or employees as of the Petition Date who were
directors, officers or employees of any of the Debtors, or any of the Debtors’
non-Debtor subsidiaries, solely in their capacity as such, at any time after the
Petition Date (whether or not also an officer, director or employee of
Novelion), against any Causes of Action, remain unaffected thereby after the
Effective Date and are not discharged. On and after the Effective Date, none of
the Reorganized Debtors shall terminate or otherwise reduce the coverage under
any directors’ and officers’ insurance policies in effect on the Petition Date,
and all directors and officers of the Debtors, regardless of whether such person
was a director or officer of the Debtors as of the Petition Date shall be
entitled to the full benefits of any such policy (to the extent such director or
officer is entitled to any benefits thereunder) for the full term of such
policy, but solely to the extent, and as provided in, each such policy
regardless of whether such directors and/or officers remain in such positions
after the Effective Date. For the avoidance of doubt, all obligations of the
Debtors to indemnify, defend, reimburse, exculpate, advance fees and expenses
to, or limit the liability of former directors, officers or employees who were
not directors, officers or employees of any of the Debtors or any of the
Debtors’ non-Debtor subsidiaries at any time after the Petition Date, against
any Causes of Action, are classified as Other General Unsecured Claims and shall
be discharged on the Effective Date. 58

GRAPHIC [g128141kei063.gif]

 



ARTICLE XIII. RETENTION OF JURISDICTION Pursuant to sections 105 and 1142 of the
Bankruptcy Code and notwithstanding entry of the Confirmation Order and the
occurrence of the Effective Date, on and after the Effective Date, the
Bankruptcy Court shall retain exclusive jurisdiction, pursuant to 28 U.S.C. §§
1334 and 157, over all matters arising in, arising under, or related to the
Chapter 11 Cases for, among other things, the following purposes: (a) To hear
and determine applications for the assumption or rejection of executory
contracts or unexpired leases and the Cure Disputes resulting therefrom; (b) To
determine any motion, adversary proceeding, application, contested matter, and
other litigated matter pending on or commenced after the Confirmation Date; (c)
To hear and resolve any disputes arising from or relating to (i) any orders of
the Bankruptcy Court granting relief under Bankruptcy Rule 2004, or (ii) any
protective orders entered by the Bankruptcy Court in connection with the
foregoing; (d) To ensure that Plan Distributions to holders of Allowed Claims
are accomplished as provided herein; (e) To consider Claims or the allowance,
classification, priority, compromise, estimation, or payment of any Claim,
including any Administrative Expense Claim; (f) To enter, implement, or enforce
such orders as may be appropriate in the event the Confirmation Order is for any
reason stayed, reversed, revoked, modified or vacated; (g) To issue and enforce
injunctions, enter and implement other orders, and take such other actions as
may be necessary or appropriate to restrain interference by any Person with the
consummation, implementation, or enforcement of this Plan, the Confirmation
Order, or any other order of the Bankruptcy Court; (h) To hear and determine any
application to modify this Plan in accordance with section 1127 of the
Bankruptcy Code, to remedy any defect or omission or reconcile any inconsistency
in this Plan, the Disclosure Statement, or any order of the Bankruptcy Court,
including the Confirmation Order, in such a manner as may be necessary to carry
out the purposes and effects thereof; (i) To hear and determine all Fee Claims;
(j) To hear and determine disputes arising in connection with the
interpretation, implementation, or enforcement of this Plan, the Confirmation
Order, any transactions or payments contemplated hereby, or any agreement,
instrument, or other document governing or relating to any of the foregoing; 59

GRAPHIC [g128141kei064.gif]

 



(k) To take any action and issue such orders, including any such action or
orders as may be necessary after occurrence of the Effective Date and/or
consummation of the Plan, as may be necessary to construe, enforce, implement,
execute, and consummate this Plan, including any release or injunction
provisions set forth herein, or to maintain the integrity of this Plan following
consummation; (l) To determine such other matters and for such other purposes as
may be provided in the Confirmation Order; (m) To hear and determine all
disputes involving the existence, nature or scope of the discharge, releases and
injunction provisions contained in the Plan; (n) To hear and determine matters
concerning state, local and federal taxes in accordance with sections 346, 505,
and 1146 of the Bankruptcy Code; (o) To hear and determine any other matters
related hereto and not inconsistent with the Bankruptcy Code and title 28 of the
United States Code; (p) To resolve any disputes concerning whether a Person had
sufficient notice of the Chapter 11 Cases, the Disclosure Statement Hearing, the
Confirmation Hearing, any applicable Bar Date, or the deadline for responding or
objecting to a Cure Amount, for the purpose of determining whether a Claim or
Interest is discharged hereunder, or for any other purpose; (q) To recover all
assets of the Debtors and property of the Estates, wherever located; and (r) To
enter a final decree closing each of the Chapter 11 Cases. If the Bankruptcy
Court abstains from exercising, or declines to exercise, jurisdiction or is
otherwise without jurisdiction over any matter arising in, arising under, or
related to the Chapter 11 Cases, the provisions of this Article XIII shall have
no effect on and shall not control, limit, or prohibit the exercise of
jurisdiction by any other court having competent jurisdiction with respect to
such matter. ARTICLE XIV. MISCELLANEOUS PROVISIONS 14.1.Exemption from Certain
Transfer Taxes. To the fullest extent permitted by applicable law, all sale
transactions consummated by the Debtors and approved by the Bankruptcy Court on
and after the Confirmation Date through and including the Effective Date,
including any transfers effectuated under this Plan, the sale by the Debtors of
any owned property pursuant to section 363(b) of the Bankruptcy Code, and any
assumption, assignment, and/or sale by the Debtors of their interests in
unexpired leases of non-residential real property or executory contracts
pursuant to section 365(a) of the Bankruptcy Code, shall constitute a “transfer
under a plan” within the purview of 60

GRAPHIC [g128141kei065.gif]

 



section 1146 of the Bankruptcy Code, and shall not be subject to any stamp, real
estate transfer, mortgage recording, or other similar tax. 14.2.Retiree
Benefits. On and after the Effective Date, pursuant to section 1129(a)(13) of
the Bankruptcy Code, the Reorganized Debtors shall continue to pay all retiree
benefits (within the meaning of, and subject to the limitations of, section 1114
of the Bankruptcy Code), if any, at the level established in accordance with
section 1114 of the Bankruptcy Code, at any time prior to the Confirmation Date,
for the duration of the period for which any applicable Debtor had obligated
itself to provide such benefits. Nothing herein shall: (a) restrict the Debtors’
or the applicable Reorganized Debtors’ right to modify the terms and conditions
of the retiree benefits, if any, as otherwise permitted pursuant to the terms of
the applicable plans, non-bankruptcy law, or section 1114(m) of the Bankruptcy
Code; or (b) be construed as an admission that any such retiree benefits are
owed by the Debtors. 14.3.Dissolution of Creditors’ Committee. The Committee
shall be automatically dissolved on the Effective Date and all members,
employees or agents thereof shall be released and discharged from all rights and
duties arising from, or related to, the Chapter 11 Cases, provided that the
Committee and its professionals shall have the right to file, prosecute, review,
and object to any applications for compensation and reimbursement of expenses
filed in accordance with Section 3.3 hereof. 14.4.Termination of Professionals.
On the Effective Date, the engagement of each Professional Person retained by
the Debtors and the Creditors’ Committee shall be terminated without further
order of the Bankruptcy Court or act of the parties; provided, however, such
Professional Persons shall be entitled to prosecute their respective Fee Claims
and represent their respective constituents with respect to applications for
allowance and payment of such Fee Claims, and the Reorganized Debtors shall be
responsible for the reasonable and documented fees, costs and expenses
associated with the prosecution of such Fee Claims. Nothing herein shall
preclude any Reorganized Debtor from engaging a former Professional Person on
and after the Effective Date in the same capacity as such Professional Person
was engaged prior to the Effective Date. 14.5.Amendments. This Plan may be
amended, modified, or supplemented by the Debtors, subject to the parties’
rights under the RSA and the Plan Funding Agreement, in the manner provided for
by section 1127 of the Bankruptcy Code or as otherwise permitted by law, without
additional disclosure pursuant to section 1125 of the Bankruptcy Code, except as
otherwise ordered by the Bankruptcy Court. In addition, after the Confirmation
Date, so long as such action does not adversely affect the Plan Investor or the
treatment of holders of Allowed Claims pursuant to this Plan, the Debtors may
make appropriate technical adjustments, remedy any defect or omission or
reconcile any inconsistencies in this Plan, the Plan Documents and/or the
Confirmation Order, with respect to such matters as may be necessary to carry
out the purposes and effects of this Plan, and any holder of a Claim that has
accepted this Plan shall be deemed to have accepted this 61

GRAPHIC [g128141kei066.gif]

 



Plan as amended, modified, or supplemented. The Debtors may make such technical
adjustments and modifications to this Plan without further order or approval of
the Bankruptcy Court; provided, however, that, such technical adjustments and
modifications are immaterial or do not adversely affect the Plan Investor or the
treatment of holders of Claims or Interests under the Plan. 14.6.Revocation or
Withdrawal of this Plan. Subject to the parties’ rights under the RSA and the
Plan Funding Agreement, the Debtors reserve the right to revoke or withdraw this
Plan prior to the Effective Date. If the Debtors revoke or withdraw this Plan,
in accordance with the preceding sentence, prior to the Effective Date as to any
or all of the Debtors, or if confirmation or consummation as to any or all of
the Debtors does not occur, then, with respect to such Debtors: (a) this Plan
shall be null and void in all respects; (b) any settlement or compromise
embodied in this Plan (including the fixing or limiting to an amount of any
Claim or Interest or Class of Claims or Interests), assumption or rejection of
executory contracts or leases affected by this Plan, and any document or
agreement executed pursuant to this Plan shall be deemed null and void,
provided, however, that the Plan Investor, or any of its designees, shall retain
its rights to the extent provided under the Transaction Documents; and (c)
nothing contained in this Plan shall (i) constitute a waiver or release of any
Claims by or against, or any Interests in, such Debtors or any other Person,
(ii) prejudice in any manner the rights of such Debtors or any other Person or
(iii) constitute an admission of any sort by the Debtors or any other Person.
14.7.Allocation of Plan Distributions Between Principal and Interest. To the
extent that any Allowed Claim entitled to a distribution under the Plan consists
of indebtedness and other amounts (such as accrued but unpaid interest thereon),
such distribution shall be allocated first to the principal amount of the Claim
(as determined for federal income tax purposes) and then, to the extent the
consideration exceeds the principal amount of the Claim, to such other amounts.
14.8.Severability. If, prior to the entry of the Confirmation Order, any term or
provision of this Plan is held by the Bankruptcy Court to be invalid, void, or
unenforceable, the Bankruptcy Court, at the request of the Debtors, shall have
the power to alter and interpret such term or provision to make it valid or
enforceable to the maximum extent practicable, consistent with the original
purpose of the term or provision held to be invalid, void, or unenforceable, and
such term or provision shall then be applicable as altered or interpreted.
Notwithstanding any such holding, alteration, or interpretation, the remainder
of the terms and provisions of this Plan will remain in full force and effect
and will in no way be affected, impaired, or invalidated by such holding,
alteration, or interpretation. The Confirmation Order shall constitute a
judicial determination and shall provide that each term and provision of this
Plan, as it may have been altered or interpreted in accordance with the
foregoing, is valid and enforceable pursuant to its terms. 62

GRAPHIC [g128141kei067.gif]

 



14.9.Governing Law. Except to the extent that the Bankruptcy Code or other U.S.
federal law is applicable, or to the extent a Plan Document or exhibit or
schedule to the Plan provides otherwise, the rights, duties, and obligations
arising under this Plan and the Plan Documents shall be governed by, and
construed and enforced in accordance with, the laws of the State of New York,
without giving effect to the principles of conflict of laws thereof to the
extent such principles would result in the application of the laws of any other
jurisdiction. 14.10. Section 1125(e) of the Bankruptcy Code. The Debtors have,
and upon confirmation of this Plan shall be deemed to have, solicited
acceptances of this Plan in good faith and in compliance with the applicable
provisions of the Bankruptcy Code, and the Debtors (and each of their respective
affiliates, agents, directors, officers, employees, advisors, and attorneys)
participated in good faith and in compliance with the applicable provisions of
the Bankruptcy Code in the offer, issuance, sale, solicitation and/or purchase
of the securities offered and sold under this Plan, and therefore are not, and
on account of such offer, issuance, sale, solicitation, and/or purchase will not
be, liable at any time for the violation of any applicable law, rule, or
regulation governing the solicitation of acceptances or rejections of this Plan
or offer, issuance, sale, or purchase of the securities offered and sold under
this Plan. 14.11. Inconsistency. In the event of any inconsistency among the
Plan, the Disclosure Statement, the Plan Documents (other than the Plan Funding
Agreement), the RSA, any exhibit to the Plan or any other instrument or document
created or executed pursuant to the Plan, the provisions of the Plan shall
govern; provided, however, that the Plan Funding Agreement shall control and
take precedence in the event of any inconsistency between the Plan Funding
Agreement, any provision of this Plan, and any of the foregoing documents;
provided, further, however, that the parties to the Plan Funding Agreement and
the RSA shall use commercially reasonable efforts to eliminate any such
inconsistency by agreement prior to the provisions of this section becoming
applicable and enforceable. 14.12. Time. In computing any period of time
prescribed or allowed by this Plan, unless otherwise set forth herein or
determined by the Bankruptcy Court, the provisions of Bankruptcy Rule 9006 shall
apply. 14.13. Exhibits. All exhibits to this Plan (including, without
limitation, the Plan Documents, all documents filed with the Plan Supplement,
and the Plan Funding Agreement and all exhibits and ancillary agreements
thereto) are incorporated and are a part of this Plan as if set forth in full
herein. 63

GRAPHIC [g128141kei068.gif]

 



14.14. Notices. All notices or requests in connection with the Plan shall be in
writing (including by facsimile or electronic mail transmission) and, unless
otherwise provided herein, shall be deemed to have been duly given or made only
when actually delivered or, in the case of notice by facsimile or electronic
mail transmission, when received and telephonically confirmed, addressed as
follows: Aegerion Pharmaceuticals, Inc. 245 First Street Riverview II, 18th
Floor Cambridge, MA 02142 Attention: John R. Castellano Email:
JCastellano@alixpartners.com with a copy to: Willkie Farr & Gallagher LLP 787
Seventh Avenue New York, NY 10019 Attention: Paul V. Shalhoub, Esq. and Andrew
S. Mordkoff, Esq. Email: pshalhoub@willkie.com; amordkoff@willkie.com Facsimile:
(212) 728-8111 Counsel to the Debtors 14.15. Filing of Additional Documents. On
or before substantial consummation of the Plan, the Debtors shall file with the
Bankruptcy Court such agreements and other documents as may be necessary or
appropriate to effectuate and further evidence the terms and conditions of the
Plan. 14.16. Reservation of Rights. Except as expressly set forth herein, the
Plan shall have no force or effect unless and until the Bankruptcy Court enters
the Confirmation Order. None of the filing of this Plan, any statement or
provision contained herein, or the taking of any action by the Debtors with
respect to this Plan shall be or shall be deemed to be, an admission or waiver
of any rights of the Debtors with respect to any Claims or Interests prior to
the Effective Date. 64

GRAPHIC [g128141kei069.gif]

 



Dated: July [ ], 2019 New York, New York Respectfully submitted, AEGERION
PHARMACEUTICALS, INC., on behalf of itself and its affiliated Debtors By: Name:
John R. Castellano Title: Chief Restructuring Officer Counsel: WILLKIE FARR &
GALLAGHER LLP Paul V. Shalhoub, Esq. Andrew S. Mordkoff, Esq. 787 Seventh Avenue
New York, NY 10019 (212) 728-8000 Counsel for the Debtors and Debtors in
Possession

GRAPHIC [g128141kei070.gif]

 



Schedule 1.81 Government Settlement Agreements The Government Settlement
Agreements are comprised of the following settlement agreements and judgments:
(a) Civil Settlement Agreement, dated September 22, 2017, (b) Indiana State
Settlement Agreement, dated August 21, 2017, (c) Mississippi State Settlement
Agreement, dated August 21, 2017, (d) South Carolina State Settlement Agreement,
dated August 21, 2017, (e) Arizona State Settlement Agreement, dated August 22,
2017, (f) Michigan State Settlement Agreement, dated August 23, 2017, (g) New
Jersey State Settlement Agreement, dated August 23, 2017, (h) Connecticut State
Settlement Agreement, dated August 24, 2017, (i) Georgia State Settlement
Agreement, dated August 24, 2017, (j) Ohio State Settlement Agreement, dated
August 28, 2017, (k) Alabama State Settlement Agreement, dated August 28, 2017,
(l) Illinois State Settlement Agreement, dated August 31, 2017, (m) Florida
State Settlement Agreement, dated September 1, 2017, (n) Tennessee State
Settlement Agreement, dated September 1, 2017, (o) New York State Settlement
Agreement, dated September 6, 2017, (p) Pennsylvania State Settlement Agreement,
dated September 6, 2017, (q) Louisiana State Settlement Agreement, dated
September 8, 2017, (r) Iowa State Settlement Agreement, dated September 12,
2017, (s) Virginia State Settlement Agreement, dated September 12, 2017, (t)
Nebraska State Settlement Agreement, dated September 13, 2017, (u) West Virginia
State Settlement Agreement, dated September 14, 2017,

GRAPHIC [g128141kei071.gif]

 



(v) Colorado State Settlement Agreement, dated September 18, 2017, (w) Nevada
State Settlement Agreement, dated September 19, 2017, (x) Kentucky State
Settlement Agreement, dated September 20 2017, (y) California State Settlement
Agreement, dated September 21, 2017, (z) Wisconsin State Settlement Agreement,
dated September 21, 2017, (aa) Texas State Settlement Agreement, dated September
26, 2017, (bb) Missouri State Settlement Agreement, dated September 27, 2017,
(cc) Oklahoma State Settlement Agreement, dated September 28, 2017, (dd)
Deferred Prosecution Agreement, dated September 22, 2017, (ee) Corporate
Integrity Agreement, dated September 22, 2017, (ff) Final Judgment, dated
September 25, 2017, (gg) Plea Agreement, dated January 12, 2018, (hh) Criminal
Judgment, dated January 30, 2018, (ii) Consent Decree of Permanent Injunction,
dated March 20, 2019, and (jj) Side Letter Agreement, dated February 14, 2018.

GRAPHIC [g128141kei072.gif]

 



SCHEDULE 1.93 MATERIAL TERMS OF THE NEW CONVERTIBLE NOTES INDENTURE

GRAPHIC [g128141kei073.gif]

 



SCHEDULE 1.100 MATERIAL TERMS OF THE NEW TERM LOAN FACILITY

GRAPHIC [g128141kei074.gif]

 